UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) oANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 or x TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from February 1, 2011 to December 31, 2011 Commission File number 1-13026 BLYTH, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 36-2984916 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One East Weaver Street Greenwich, Connecticut (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (203) 661-1926 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.02 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Non-accelerated filero Accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x The aggregate market value of the voting common equity held by non-affiliates of the registrant was approximately $303.3 million based on the closing price of the registrant’s Common Stock on the New York Stock Exchange on July 31, 2011 and based on the assumption, for purposes of this computation only, that all of the registrant’s directors and executive officers are affiliates. As of February 29, 2012, there were 8,568,494 outstanding shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the 2012 Proxy Statement for the Annual Meeting of Shareholders to be held on May 16, 2012 (Incorporated into Part III). Return to Top TABLE OF CONTENTS PART I Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 18 Item 3. Legal Proceedings 18 Item 4. Mine Safety Disclosure 18 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 39 Item 8. Financial Statements and Supplementary Data 40 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 80 Item 9A. Controls and Procedures 80 Item 9B. Other Information 80 PART III Item 10. Directors, Executive Officers and Corporate Governance 82 Item 11. Executive Compensation 82 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 82 Item 13. Certain Relationships and Related Transactions, and Director Independence 82 Item 14. Principal Accounting Fees and Services 82 PART IV Item 15. Exhibits and Financial Statement Schedules 83 3 Return to Top PART I Item 1.Business (a)General Development of Business Blyth, Inc. (together with its subsidiaries, the “Company,” which may be referred to as “we,” “us” or “our”) is primarily a direct to consumer business focused on the direct selling and direct marketing channels.The Company designs and markets home fragrance products and decorative accessories, as well as weight management products, nutritional supplements and energy drinks. The Company’s products include an extensive array of decorative and functional household products such as candles, accessories, seasonal decorations, household convenience items and personalized gifts; nutritional supplements such as meal replacement shakes, vitamins and energy mixes; as well as products for the foodservice trade. The Company’s products can be found throughout North America, Europe and Australia. Additional Information Additional information is available on our website, www.blyth.com.Our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments thereto filed or furnished pursuant to the Securities Exchange Act of 1934 are available on our website free of charge as soon as reasonably practicable following submission to the SEC.Also available on our website are our corporate governance guidelines, code of conduct, and the charters for the audit committee, compensation committee, and nominating and corporate governance committee, each of which is available in print to any shareholder who makes a request to Blyth, Inc., One East Weaver Street, Greenwich, CT 06831, Attention: Secretary. The information posted to www.blyth.com, however, is not incorporated herein by reference and is not a part of this report. Change in fiscal year-end On December 7, 2011, the Board of Directors approved a change in our fiscal year end from January 31st to December 31st. As a result, we will report our results with an eleven month transition period ended December 31, 2011. In addition, we have eliminated the lag differences in the reporting year-ends of certain of our subsidiaries to align them with our and our other subsidiaries fiscal year end. Refer to Note 2 for further information on this change in accounting principle. (b)Financial Information about Segments We report our financial results in three business segments: the Direct Selling segment, the Catalog & Internet segment and the Wholesale segment.These segments accounted for approximately 78%, 15% and 7% of consolidated net sales, respectively, for the eleven months ended December 31, 2011. Financial information relating to these business segments for the eleven months ended December 31, 2011 and fiscal years ended January 31, 2011 and 2010 appears in Note 20 to the Consolidated Financial Statements and is incorporated herein by reference. (c) Narrative Description of Business Direct Selling Segment For the eleven months ended December 31, 2011, the Direct Selling segment represented approximately 78% of total sales.Our principal Direct Selling businesses are PartyLite and ViSalus. PartyLite sells premium candles and home fragrance products and related decorative accessoriesin North America, Europe and Australia through a network of independent sales consultants using the party plan method of direct selling.These products include fragranced candles, other air care products such as reed diffusers and a broad range of related accessories. PartyLite represented approximately 67% of total sales of the Direct Selling segment for the eleven months ended December 31, ViSalus Holding, LLC (“ViSalus”), which interest we acquired in October 2008, is a network marketing company that sells weight management products, nutritional supplements and energy drinks through its network of independent promoters. ViSalus represented approximately 33% of total sales of the Direct Selling segment for the eleven months ended December 31, 2011. 4 Return to Top United States Market Within the United States market, PartyLiteâ brand products are sold through independent consultants who are compensated on the basis of PartyLite product sales at parties organized by them and parties organized by consultants recruited by them. Approximately 19,000 independent U.S. sales consultants were selling PartyLite products at December 31, 2011.PartyLite products are designed, packaged and priced in accordance with their premium quality, exclusivity and the distribution channel through which they are sold. ViSalus Sciencesâ(“ViSalus”) brand products are also sold directly to consumers by independent sales promoters who are compensated based on the products they sell and products sold by promoters recruited by them. Customers and promoters generally set a fitness goal, known as the Body By Vi 90 Day Challenge, and purchase and consume ViSalus products to help them achieve their goal. International Market In 2011, PartyLite products were sold internationally by more than 44,000 independent sales consultants located outside the United States.These consultants were the exclusive distributors of PartyLite brand products internationally. PartyLite’s international markets as of December 31, 2011 were Australia, Austria, Canada, Czech Republic, Denmark, Finland, France, Germany, Italy, Mexico, Norway, Poland, Switzerland, Slovakia and the United Kingdom. ViSalus products are sold in the U.S. and Canada. We support our independent sales consultants and promoters with inventory management and control, and satisfy delivery requirements throughon-line order entry systems, whichare available toindependent sales consultants and promoters in the United States, Canada, Europe, and elsewhere. Business Acquisition In August 2008, we signed a definitive agreement to purchase ViSalus, a direct seller of weight management products, nutritional supplements and energy drinks, through a series of investments. In October 2008, we completed the initial investment and acquired a 43.6% equity interest in ViSalus for $13.0 million in cash and incurred acquisition costs of $1.0 million for a total cash acquisition cost of $14.0 million. In April 2011, we completed the second phase of the acquisition of ViSalus for approximately $2.5 million and increased our ownership to 57.5%. Subsequent to December 31, 2011, we completed the third phase of our acquisition of ViSalus and increased our ownership to 73.5% for approximately $22.5 million in cash and the issuance of 340,662 unregistered shares of our common stock valued at $14.6 million that may not be sold or transferred prior to January 12, 2014.Due to the restrictions on transfer, the common stock was issued at a discount to its trading price. The payments in the third closing were based upon an estimate of the 2011 EBITDA pursuant to the formula in the original purchase agreement, and will be adjusted in April 2012for thedifference between the actual 2011 EBITDA and the estimate used in the third closing. We expect to pay approximately $5.6 million in April 2012 after finaldetermination of the actual 2011 EBITDA, which would bring the total third phase acquisition cost to approximately $42.7 million. We intend to and may be required to purchase the remaining interest in ViSalus to increase our ownership to 100%. The fourth phase and final purchase of ViSalus is conditioned upon ViSalus meeting the original purchase agreement’s 2012 operating target.We have the option, but are not required, to acquire the remaining interest in ViSalus if it does not meet this operating target.However, as of December 31, 2011, the operating target for 2012 requiring the additional purchase is anticipated to be met.If ViSalus meets its current projected 2012 EBITDA forecast, the total expected redemption cost of the fourth and final phase will be approximately $214 million to be paid in 2013. The purchase price of the additional investment is equal to a multiple of ViSalus’s EBITDA, exclusive of certain unusual items. The payment, if any, may be funded in part using existing cash balances from both domestic and international sources, expected future cash flows from operations and the issuance of common stock and may require us to obtain additional sources of external financing. 5 Return to Top Catalog & Internet Segment For the eleven months ended December 31, 2011, this segment represented approximately 15% of total sales.We design, market and distribute a wide range of household convenience items, personalized gifts and photo storage products, within this segment.These products are sold through the Catalog and Internet distribution channel under brand names that include As We Changeâ, Easy Comfortsâ, Exposuresâ, Miles Kimballâ and Walter Drakeâ. Wholesale Segment For the eleven months ended December 31, 2011, this segment represented approximately 7% of total sales. Products within this segment include chafing fuel and tabletop lighting products and accessories for the “away from home” or foodservice trade.Our wholesale products are designed, packaged and priced to satisfy the varying demands of retailers and consumers within each distribution channel. Our sales force supports our customers with product catalogs, samples and merchandising programs.Our sales force also receives training on the marketing and proper use of our products. Product Brand Names The key brand names under which our Direct Selling segment products are sold are: PartyLiteâ GloLite by PartyLiteTM ViSalus GoTM Vi-Shapeâ Vi-Slimâ Nutra-CookieTM Two Sisters Gourmetâby PartyLiteâ ViSalus Sciencesâ ViSalus ProTM Vi-Trimâ Vi-Pakâ Body by ViTM The key brand names under which our Catalog & Internet segment products are sold are: As We Changeâ Easy Comfortsâ Exposuresâ Miles Kimballâ Walter Drakeâ The key brand names under which our Wholesale segment products are sold are: Sternoâ HandyFuelâ Ambriaâ New Product Development Concepts for new products and product line extensions are developed by the marketing departments of our business units, as well as from our independent sales representatives and worldwide product manufacturing partners.The new product development process may include technical research, consumer market research, fragrance or flavor studies, comparative analyses, the formulation of engineering specifications, feasibility studies, efficiency and safety assessments, testing and evaluation. 6 Return to Top Manufacturing, Sourcing and Distribution In all of our business segments, management continuously works to increase value and lower costs through increased efficiency in worldwide production, sourcing, distribution and customer service practices, the application of new technologies and process control systems, and consolidation and rationalization of equipment and facilities.Net capital expenditures over the past five years have totaled $34.3 million and are targeted at technological advancements, significant maintenance and replacement projects at our manufacturing and distribution facilities and customer service capacity increases.We have also closed several facilities and written down the values of certain machinery and equipment in recent years in response to changing market conditions. We manufacture most of our candles using highly automated processes and technologies, as well as certain hand crafting and finishing, and source nearly all of our home décor and household convenience products, primarily from independent manufacturers in the Pacific Rim, Europe and Mexico.We source our weight management and wellness products from third party manufacturers in the U.S. based on our formulas. Many of our products are manufactured by others based on our design specifications, making our global supply chain approach critically important to new product development, quality control and cost management.We also have highly automated distribution facilities in the U.S. and Europe supporting our PartyLite, Miles Kimball and Sterno businesses. ViSalus relies on third party logistic support for its U.S. and Canada businesses. Customers Customers in the Direct Selling segment are individual consumers served by independent sales consultants or promoters.Sales within the Catalog & Internet segment are also made directly to consumers.Wholesale segment customers primarily include mass retailers, foodservice distributors, hotels and restaurants.No single customer accounts for 10% or more of Net Sales. Competition All of our business segments are highly competitive, both in terms of pricing and new product introductions.The worldwide market for home décor and health and wellness products is highly fragmented with numerous suppliers serving one or more of the distribution channels served by us.In addition, we compete for direct selling consultants and promoters with other direct selling companies.Because there are relatively low barriers to entry in all of our business segments, we may face increased competition from other companies, some of which may have substantially greater financial or other resources than those available to us. Competition includes companies selling candles manufactured at lower costs outside of the United States and companies selling competitive nutritional supplements through direct selling and retail channels.Moreover, certain competitors focus on a single geographic or product market and attempt to gain or maintain market share solely on the basis of price. Employees As of December 31, 2011, we had approximately 1,800 full-time employees, of whom approximately 37% were based outside of the United States.Approximately 60% of our employees are non-salaried.We do not have any unionized employees in North America. We believe that relations with our employees are good.Since our formation in 1977, we have never experienced a work stoppage. Raw Materials All of the raw materials used for our candles, home fragrance products and chafing fuel, have historically been available in adequate supply from multiple sources. Ingredients for our nutritional supplements are sourced from a variety of manufacturers. For the eleven months ended December 31, 2011, costs continued to increase for certain raw materials, such as paraffin and other wax products, diethylene glycol (DEG), ethanol, which impacted profitability in all three segments. Some of our ingredients are proprietary to the supplier and may not be easily re-sourced or replaced. 7 Return to Top Seasonality Part of our business is seasonal, with our net sales strongest in the third and fourth fiscal quarters due to increased shipments to meet year-end holiday season demand for our products. For additional information, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Seasonality.” Trademarks and Patents We own and have pending several trademark and patent registrations and applications in the United States Patent and Trademark Office related to our products.We also register certain trademarks and patents in other countries.While we regard these trademarks and patents as valuable assets to our business, we are not dependent on any single trademark or patent or group thereof. Regulation General In the United States and foreign markets, our Direct Selling business units are affected by extensive laws, regulations, administrative determinations, court decisions and similar constraints. Such laws, regulations and other constraints exist at the federal, state or local levels in the United States and at all levels of government in foreign jurisdictions. They include rules pertaining to: (1) formulation, manufacturing, packaging, labeling, distribution, importation, sale and storage of food and dietary supplement products; (2) product claims and advertising, including direct claims and advertising by us and claims and advertising by consultants or promoters, for which we may be held responsible; and (3) our network marketing programs. Products In the United States, the formulation, manufacturing, packaging, storing, labeling, promotion, advertising, distribution and sale of our food and dietary supplement products are regulated by various governmental agencies, including the Food and Drug Administration (“FDA”) and the Federal Trade Commission (“FTC). Our activities also are regulated by agencies of the states, localities and foreign countries in which our products are manufactured, distributed and sold. · The FDA regulates the formulation, manufacture and labeling of foods and dietary supplements. FDA regulations require us and our suppliers to meet current good manufacturing practice (“cGMP”) regulations for product preparation, packing and storage. · Some products we market in the United States are regulated under the Dietary Supplement Health and Education Act of 1994, or DSHEA, which revised the Federal Food, Drug and Cosmetic Act concerning the composition and labeling of dietary supplements. · One or more ingredient in our products that are ingested by consumers may become the subject of regulatory action.FDA law requires us to report all serious adverse events occurring within the United States involving dietary supplements. As a result of adverse event reports, we may elect, or be required, to remove a product from a market, either temporarily or permanently. · Some food products we market are subject to the Nutrition, Labeling and Education Act, or NLEA, and regulations, which regulate health claims, ingredient labeling and claims characterizing the level of a nutrient in the product. We have implemented quality control processes to monitor our suppliers and believe we are compliant with the FDA's regulations. If we or our suppliers were to be found not in compliance with FDA regulations, it could have a material adverse effect on our results of operations and financial statements. 8 Return to Top In foreign markets, prior to commencing operations and prior to making or permitting sales of our products in the market, we may have to obtain approval, license or certification from the relevant regulators.Product approvals may be conditioned on reformulation of products, or may be unavailable with respect to some products or some ingredients, which may have an adverse effect on oursales. Product labeling and packaging regulations vary from country to country. Failure to comply with these regulations can result in a product being removed from sale in a particular market, either temporarily or permanently. The FTC, which regulates the advertising of all of our products, has brought enforcement actions against companies selling dietary supplements and weight loss products for false and misleading advertising, often resulting in consent decrees and monetary payments.The FTC also reviews testimonials, expert endorsements and product clinical studies. We have not been a target of FTC enforcement action for the advertising of our products but we cannot be sure that the FTC, or comparable foreign agencies, will not question our advertising or other operations in the future. In some countries we are, or regulators may assert that we are, responsible for our consultants’ or promoters’ conduct and may be requested or required to take steps to ensure that our consultants or promoters comply with local regulations regarding: (1) representations about our products; (2) income representations by consultants or promoters; (3) public media advertisements, which in foreign markets may require prior approval by regulators; and (4) sales of products in markets in which the products have not been approved, licensed or certified for sale.In some markets improper product claims by consultants or promoters could result in our products being reviewed by regulatory authorities and being classified or placed into another category as to which stricter regulations are applicable or we might be required to make labeling changes. We can predict neither the nature of any future laws, regulations, interpretations or applications, nor what effect additional regulations or administrative orders would have on our business. They could, however, require · reformulation of some products not capable of being reformulated; · imposition of additional record keeping requirements; · expanded documentation of the properties of some products; · expanded or different labeling; · additional scientific substantiation regarding product ingredients, safety or usefulness; and/or · additional consultant or promoter compliance surveillance and enforcement action by us. Any or all of these requirements could have a material adverse effect on our results of operations and financial condition. Network Marketing Program Our network marketing programs are subject to federal and state regulations administered by the FTC and various state agencies as well as regulations in foreign markets administered by foreign agencies. These regulations generally seek to ensure that product sales are made to consumers and that advancement within an organization is based on sales of products rather than investments in the organization or other non-retail sales related criteria. For instance, in some markets, there are limits on the extent to which consultants or promoters may earn royalty overrides on sales generated by consultants or promoters that were not directly sponsored by the consultant or promoter. We remain subject to the risk, that in one or more markets. our marketing system could be found not to be in compliance with applicable regulations. Failure to comply with these regulations could have a material adverse effect on our business in a particular market or in general. The FTC could bring an enforcement action based on practices that are inconsistent with its Guides Concerning the Use of Endorsements and Testimonials in Advertising, or Guides. We have adapted our practices and rules regarding the practices of our consultants or promoters to comply with the revised Guides. However, it is possible that our use, and that of our consultants or promoters, of testimonials in the advertising and promotion of our products, including but not limited to our weight management products and of our income opportunity will be significantly impacted and therefore might negatively impact our sales. We also are subject to the risk of challenges to the legality of our network marketing program, alleging, for instance, that it is an illegal “pyramid scheme” in violation of federal and state laws. Adverse judicial determinations with respect to our program, or in proceedings not involving us directly but which challenge the legality of multi-level marketing systems, could negatively impact our business. We monitor and respond to regulatory and legal developments, including those that may affect our network marketing program. However, the regulatory requirements concerning network marketing programs do not include bright line rules and are inherently fact-based. An adverse judicial determination with respect to our network marketing program, or in proceedings not involving us, could have a material adverse effect on our financial condition and operating results. An adverse determination could: · require us to make modifications to our network marketing program, · result in negative publicity or · have a negative impact on consultant or promoter morale. 9 Return to Top Compliance Procedures We have developed a system to identify specific complaints against consultants or promoters and to remedy any violations of rules by consultants or promoters through appropriate sanctions, including warnings, suspensions and, when necessary, terminations. In our manuals, seminars and other training programs and materials, we emphasize that promoters are prohibited from making therapeutic claims for our products. To comply with regulations that apply to both us and our consultants or promoters, we research the applicable regulatory framework before entering new markets to identify all necessary licenses and approvals and applicable limitations on our operations in that market and devote substantial resources to obtaining those licenses and approvals and bringing our operations into compliance with applicable limitations. We research laws applicable to consultants or promoter operations and revise or alter our consultant or promoter manuals and other training materials and programs to provide consultants or promoters with guidelines for operating a business and marketing and distributing our products, as required by applicable regulations in each market. Regulations in existing and new markets often are ambiguous and subject to considerable interpretive and enforcement discretion by the responsible regulators and new regulations regularly are being added and the interpretation of existing regulations is subject to change. Further, the content and impact of regulations to which we are subject may be influenced by public attention directed at us, our products or our network marketing program, so that extensive adverse publicity about us, our products or our network marketing program may result in increased regulatory scrutiny. We seek to anticipate and respond to new and changing regulations and to make corresponding changes in our operations to the extent practicable. Although we devote considerable resources to maintaining our compliance with regulatory constraints in each market, we cannot be sure that we would be found to be in full compliance with applicable regulations in all of our markets at any given time or the regulatory authorities in one or more markets will not assert, either retroactively or prospectively or both, that our operations are not in full compliance. These assertions or the effect of adverse regulations in one market could negatively affect us in other markets as well by causing increased regulatory scrutiny in those other markets or as a result of the negative publicity generated in those other markets. These assertions could have a material adverse effect on us in a particular market or in general. Furthermore, depending upon the severity of regulatory changes in a particular market and the changes in our operations that would be necessitated to maintain compliance, these changes could result in our experiencing a material reduction in sales in the market or determining to exit the market altogether, which might have an adverse effect on our business and results of operations either in the short or long-term. Environmental Law Compliance Most of the manufacturing, distribution and research operations are affected by federal, state, local and international environmental laws relating to the discharge of materials or otherwise to the protection of the environment.We have made and intend to continue to make expenditures necessary to comply with applicable environmental laws, and do not believe that such expenditures will have a material effect on our capital expenditures, earnings or competitive position. (d)Financial Information about Geographic Areas For information on net sales from external customers attributed to the United States and international geographies and on long-lived assets located in and outside the United States, see Note 20 to the Consolidated Financial Statements. 10 Return to Top Item 1A. Risk Factors We may be unable to increase sales or identify suitable acquisition candidates. Our ability to increase sales depends on numerous factors, including market acceptance of existing products, the successful introduction of new products, growth of consumer discretionary spending, our ability to recruit new independent sales consultants and promoters, sourcing of raw materials and demand-driven increases in production and distribution capacity.Business in all of our segments is driven by consumer preferences.Accordingly, there can be no assurances that our current or future products will maintain or achieve market acceptance.Our sales and earnings results can be negatively impacted by the worldwide economic environment, particularly the United States, Canadian and European economies.There can be no assurances that our financial results will not be materially adversely affected by these factors in the future. Our historical growth has been due in part to acquisitions, and we continue to consider additional strategic acquisitions.There can be no assurances that we will continue to identify suitable acquisition candidates, complete acquisitions on terms favorable to us, finance acquisitions, successfully integrate acquired operations or that companies we acquire will perform as anticipated. We may be unable to respond to changes in consumer preferences. Our ability to manage our inventories properly is an important factor in our operations. The nature of our products and the rapid changes in customer preferences leave us vulnerable to an increased risk of inventory obsolescence. Excess inventories can result in lower gross margins due to the excessive discounts and markdowns that might be necessary to reduce inventory levels. Our ability to meet future product demand in all of our business segments will depend upon our success in sourcing adequate supplies of our products; bringing new production and distribution capacity on line in a timely manner; improving our ability to forecast product demand and fulfill customer orders promptly; improving customer service-oriented management information systems; and training, motivating and managing new employees.The failure of any of the above could result in a material adverse effect on our financial results. A downturn in the economy may affect consumer purchases of discretionary items such as our products which could have a material adverse effect on our business, financial condition and results of operations. Our results of operations may be materially affected by conditions in the global capital markets and the economy generally, both in the United States and elsewhere around the world. Recently, concerns over inflation, energy costs, geopolitical issues, the availability and cost of credit, have contributed to increased volatility and diminished expectations for the economy. A continued or protracted downturn in the economy could adversely impact consumer purchases of discretionary items including demand for our products. Factors that could affect consumers’ willingness to make such discretionary purchases include general business conditions, levels of employment, energy costs, interest rates and tax rates, the availability of consumer credit and consumer confidence. A reduction in consumer spending could significantly reduce our sales and leave us with unsold inventory. The occurrence of these events could have a material adverse effect on our business, financial condition and results of operations. The turmoil in the financial markets in recent years could increase our cost of borrowing and impede access to or increase the cost of financing our operations and investments and could result in additional impairments to our businesses. United States and global credit and equity markets have undergone significant disruption in recent years, making it difficult for many businesses to obtain financing on acceptable terms. In addition, in recent years equity markets have experienced rapid and wide fluctuations in value. If these conditions continue or worsen, our cost of borrowing, if needed,may increase and it may be more difficult to obtain financing for our businesses. In addition, our borrowing costs can be affected by short and long term debt ratings assigned by independent rating agencies. A decrease in these ratings by the agencies would likely increase our cost of borrowing and/or make it more difficult for us to obtain financing. In the 11 Return to Top event current market conditions continue we will more than likely be subject to higher interest costs than we are currently incurring and may require our providing security to guarantee such borrowings.Alternatively, we may not be able to obtain unfunded borrowings in that amount, which may require us to seek other forms of financing, such as term debt, at higher interest rates and with additional expenses. In addition, we may be subject to future impairments of our assets, including accounts receivable, investments, inventories, property, plant and equipment, goodwill and other intangibles, if the valuation of these assets or businesses declines. We face diverse risks in our international business, which could adversely affect our operating results. We are dependent on international sales for a substantial amount of our total revenue. For the eleven months ended December 31, 2011, and fiscal years ended January 31, 2011 and January 31, 2010, revenue from outside the United States was 48%, 51% and 50% of our total revenue, respectively. We expect international sales to continue to represent a substantial portion of our revenue for the foreseeable future. Due to our reliance on sales to customers outside the United States, we are subject to the risks of conducting business internationally, including: · United States and foreign government trade restrictions, including those which may impose restrictions on imports to or from the United States; · foreign government taxes and regulations, including foreign taxes that we may not be able to offset against taxes imposed upon us in the United States, and foreign tax and other laws limiting our ability to repatriate funds to the United States; · the laws and policies of the United States, Canada and certain European countries affecting the importation of goods (including duties, quotas and taxes); · foreign labor laws, regulations and restrictions; · difficulty in staffing and managing international operations and difficulty in maintaining quality control; · adverse fluctuations in world currency exchange rates and interest rates, including risks related to any interest rate swap or other hedging activities we undertake; · political instability, natural disasters, health crises, war or events of terrorism; · transportation costs and delays; and · the strength of international economies. We are dependent upon sales by independent consultants and promoters. A significant portion of our products is marketed and sold via the direct selling method of distribution through independent consultants or promoters to consumers without the use of retail establishments. This distribution system depends upon the successful recruitment, retention and motivation of a large number of independent consultants and promoters to offset frequent turnover. The recruitment and retention of independent consultants and promoters depends on the competitive environment among direct selling companies and on the general labor market, unemployment levels, economic conditions, and demographic and cultural changes in the workforce. The motivation of our consultants and promoters depends, in large part, upon the effectiveness of our compensation and promotional programs, the competitiveness of our programs compared with other direct selling companies and the successful introduction of new products. 12 Return to Top Our sales are directly tied to the levels of activity of our consultants and promoters, for many of whom this is a part-time working activity. Activity levels may be affected by the degree to which a market is penetrated by the presence of our consultants and promoters, as well as our competitors’ sales representatives, the margin mix in our product line and the activities and actions of our competitors. The loss of a leading consultant or promoter, together with the associated down line sales organization, or the loss of a significant number of consultants or promoters for any reason, could negatively impact sales of our products, impair our ability to attract new consultants or promoters and harm our financial condition and operating results. Earnings of independent sales consultants and promoters are subject to taxation, and in some instances, legislation or governmental regulations impose obligations on us to collect or pay taxes, such as value added taxes, and to maintain appropriate records.In addition, we may be subject to the risk in some jurisdictions of new liabilities being imposed for social security and similar taxes with respect to independent sales consultants and promoters.In the event that local laws and regulations or the interpretation of local laws and regulations change to require us to treat independent sales consultants or promoters as employees, or that independent sales consultants and promoters are deemed by local regulatory authorities in one or more of the jurisdictions in which we operate to be our employees rather than independent contractors or agents under existing laws and interpretations, we may be held responsible for social charges and related taxes in those jurisdictions, plus related assessments and penalties, which could harm our financial condition and operating results. Extensive federal, state and local laws regulate our Direct Selling businesses, products and programs.While we have implemented policies and procedures designed to govern consultant and promoter conduct, it can be difficult to enforce these policies and procedures because of the large number of consultants and promoters and their independent status. Violations by our independent consultants or promoters of applicable law or of our policies and procedures in dealing with customers could reflect negatively on our products and operations and harm our business reputation or lead to the imposition of penalties or claims and could negatively impact our business. Our profitability may be affected by shortages or increases in the cost of raw materials. Certain raw materials could be in short supply due to price changes, capacity, availability, a change in production requirements, weather or other factors, including supply disruptions due to production or transportation delays.While the price of crude oil is only one of several factors impacting the price of petroleum wax, it is possible that recent fluctuations in oil prices may have a material adverse effect on the cost of petroleum-based products used in the manufacture or transportation of our products, particularly in the Direct Selling and Wholesale segments.In recent years, substantial cost increases for certain raw materials, such as paraffin, diethylene glycol (DEG), ethanol and paper, negatively impacted profitability of certain products in all three segments.In addition, a number of governmental authorities in the U.S. and abroad have introduced or are contemplating enacting legal requirements, including emissions limitations, cap and trade systems and other measures to reduce production of greenhouse gases, in response to the potential impacts of climate change.These measures may have an indirect effect on us by affecting the prices of products made from fossil fuels, including paraffin and DEG, as well as ethanol, which is used as an additive to gasoline.Given the wide range of potential future climate change regulations and their effects on these raw materials, the potential indirect impact to our operations is uncertain. In addition, climate change might contribute to severe weather in the locations where fossil fuel based raw materials are produced, such as increased hurricane activity in the Gulf of Mexico, which could disrupt the production, availability or pricing of these raw materials. We expect not to be disproportionately affected by these measures compared with other companies engaged in the same businesses. Adverse publicity associated with our products, ingredients or the programs of our Direct Selling entities, or those of similar companies, could harm our financial condition and operating results. 13 Return to Top The size of our Direct Selling distribution network and the results of our operations may be significantly affected by the public’s perception of us and similar companies. This perception is dependent upon opinions concerning: • the safety, efficiency and quality of our products and ingredients; • the safety, efficiency and quality of similar products and ingredients distributed by other companies; • our consultants and promoters; • our promotional and compensation programs;and • the direct selling business in general. Adverse publicity concerning any actual or purported failure by us or our independent consultants or promoters to comply with applicable laws and regulations regarding product claims and advertising, good manufacturing practices, the regulation of our programs, the licensing of our products for sale in our target markets or other aspects of our business, whether or not resulting in enforcement actions or the imposition of penalties, could have an adverse effect on our business and could negatively affect our ability to attract, motivate and retain consultants or promoters, which would negatively impact our ability to generate revenue. In addition, our consultants’, promoters’ and consumers’ perception of the safety, quality and efficiency of our products and ingredients, as well as similar products and ingredients distributed by other companies, could be significantly influenced by media attention, publicized scientific research or findings, widespread product liability claims or other publicity concerning our products or ingredients or similar products and ingredients distributed by other companies. Adverse publicity, whether or not accurate or resulting from consumers’ use or misuse of our products, that associates consumption of our products or ingredients or any similar products or ingredients with illness or other adverse effects, questions the benefits of our or similar products or claims that any such products are ineffective, inappropriately labeled or have inaccurate instructions as to their use, could lead to lawsuits or other legal challenges and could negatively impact our reputation, the market demand for our products, or our general business. If we fail to protect our intellectual property, then our ability to compete could be negatively affected, which would harm our financial condition and operating results. The market for our products depends to a significant extent upon the goodwill associated with our trademarks and trade names. We own the material trademarks and trade name rights used in connection with the packaging, marketing and distribution of our products in the markets where those products are sold. Therefore, trademark and trade name protection is important to our business. Although most of our trademarks are registered in the United States and in certain countries in which we operate, we may not be successful in asserting trademark or trade name protection. In addition, the laws of certain countries may not protect our intellectual property rights to the same extent as the laws of the United States. The loss or infringement of our trademarks or trade names could impair the goodwill associated with our brands and harm our reputation, which would harm our financial condition and operating results. Our Direct Selling businesses also possess trade secret rights in our consultant or promoter and customer lists and related contact information.Loss of protection for this intellectual property could harm our ability to recruit and retain consultants, promoters or customers, which could harm our financial condition and operating results. We may incur material product liability claims, which could increase our costs and harm our financial condition and operating results. We may be subjected to various product liability claims, including claims that relate to the use of candles, chafing fuel and claims that products that are ingested by consumers or applied to their bodies contain contaminants, include inadequate instructions as to their uses, or include inadequate warnings concerning side effects and interactions with other substances. It is possible that widespread product liability claims could increase our costs, and adversely affect our revenues and operating income. Moreover, liability claims arising from a serious adverse event may increase our costs through higher insurance premiums and deductibles, and may make it more difficult to secure adequate insurance coverage in the future. 14 Return to Top We are dependent upon our key management personnel. Our success depends in part on the contributions of our key management, including our Chairman and Chief Executive Officer, Robert B. Goergen, Robert H. Barghaus, Vice President and Chief Financial Officer; and Robert B. Goergen, Jr., President, PartyLite Worldwide and President, Direct Selling Group. The loss of any of the key corporateor operating units' management personnel could have a material adverse effect on our operating results. Our businesses are subject to the risks from increased competition. Our business is highly competitive both in terms of pricing and new product introductions.The worldwide markets for decorative and functional products for the home and for nutritional supplements are highly fragmented with numerous suppliers serving one or more of the distribution channels served by us.ViSalus’s Vi-shape meal replacement product constitutes a significant portion of ViSalus’s sales.If consumer demand for this product decreases significantly or ViSalus ceases offering this product without a suitable replacement, then our financial condition and operating results would be harmed. In addition, we compete for independent sales consultants and promoters with other direct selling companies.We may face increased competition from other companies, some of which may have substantially greater financial or other resources than those available to us.Moreover, certain competitors focus on a single geographic or product market and attempt to gain or maintain market share solely on the basis of price. We depend upon our information technology systems. We are increasingly dependent on information technology systems to operate our websites, to communicate with our consultants and promoters, process transactions, manage inventory, purchase, sell and ship goods on a timely basis and maintain cost-efficient operations. Previously, we have experienced interruptions resulting from upgrades to certain of our information technology systems that temporarily reduced the effectiveness of our operations. Our information technology systems depend on global communication providers, telephone systems, hardware, software and other aspects of Internet infrastructure that have experienced significant system failures and outages in the past.Our systems are susceptible to outages due to fire, floods, power loss, telecommunication failures, break-ins and similar events.Despite the implementation of network security measures, our systems are vulnerable to computer viruses, break-ins and similar disruptions from unauthorized tampering with our systems.The occurrence of these or other events could disrupt or damage our information technology systems and inhibit internal operations, the ability to provide customer service or the ability of customers or sales personnel to access our information systems. The Internet plays a major role in our interaction with customers and independent consultants and promoters.Risks such as changes in required technology interfaces, website downtime and other technical failures, security breaches, and consumer privacy regulations are key concerns related to the Internet. Our failure to respond successfully to these risks and uncertainties could reduce sales, increase costs and damage our relationships. Management uses information systems to support decision making and to monitor business performance. We may fail to generate accurate financial and operational reports essential for making decisions at various levels of management. Failure to adopt systematic procedures to maintain quality information technology general controls could disrupt our business. In addition, if we do not maintain adequate controls such as reconciliations, segregation of duties and verification to prevent errors or incomplete information, our ability to operate our business could be limited. The circumvention of our security measures could misappropriate confidential or proprietary information, including that of third parties such as our independent consultants and promoters and our customers, cause interruption in our operations, damage our computers or otherwise damage our reputation and business.We may need to expend significant resources to protect against security breaches or to address problems caused by such breaches. Any actual security breaches could damage our reputation and expose us to a risk of loss or litigation and possible liability under various laws and regulations. In addition, employee error or malfeasance or other errors in the storage, use or transmission of any such information could result in a disclosure to third parties. If this should occur we could incur significant expenses addressing such problems. Since we collect and store consultant, promoter, customer, distributor and vendor information, including in some cases credit card information, these risks are heightened. 15 Return to Top Changes in our effective tax rate may have an adverse effect on our reported earnings. Our effective tax rate and the amount of our provision for income taxes may be adversely affected by a number of factors, including: • the jurisdictions in which profits are determined to be earned and taxed; • adjustments to estimated taxes upon finalization of various tax returns; • changes in available tax credits; • changes in the valuation of our deferred tax assets and liabilities; • the resolution of issues arising from uncertain positions and tax audits with various taxauthorities; • changes in accounting standards or tax laws and regulations, or interpretations thereof; and • penalties and/or interest expense that we may be required to recognize on liabilities associated with uncertain tax positions. Our Direct Selling segment is affected by extensive laws and governmental regulations; its failure to comply with those laws and regulations may have a material adverse effect on our financial condition and operating results. We are affected by extensive laws, governmental regulations, administrative determinations, court decisions and similar constraints. Such laws, regulations and other constraints exist at the federal, state and local levels, including regulations relating to: • the formulation, manufacturing, packaging, labeling, distribution, importation, sale and storage of products; • product claims and advertising, including direct claims and advertising by us, as well as claims and advertising by promoters, for which we may be held responsible; • promotional and compensation programs; and • taxation ofour independent consultants and promoters (which in some instances may impose an obligation on us to collect the taxes and maintain appropriate records). There can be no assurance that we or our consultants and promoters are in compliance with all of these regulations, and the failure by us or our consultants or promoters to comply with these regulations or new regulations could lead to the imposition of significant penalties or claims and could negatively impact our business. In addition, the adoption of new regulations or changes in the interpretations of existing regulations may result in significant compliance costs or discontinuation of product sales and may negatively impact the marketing of our products, resulting in significant loss of sales revenues. In addition, our promotional and compensation programs are subject to a number of federal and state regulations administered by the Federal Trade Commission and various state agencies in the United States and the equivalent provincial and federal government agencies in Canada. We are subject to the risk that, in one or more markets, our network marketing programs could be found not to be in compliance with applicable law or regulations.Regulations applicable to network marketing organizations generally are directed at preventing fraudulent or deceptive schemes, often referred to as “pyramid” or “chain sales” schemes, by ensuring that product sales ultimately are made to consumers and that advancement within an organization is based on sales of the organization’s products rather than investments in the organization or other non-retail sales related criteria. The regulatory requirements concerning network marketing programs do not include “bright line” rules, and thus, even in jurisdictions where we believe that our promotional and compensation programs are in full compliance with applicable laws or regulations, it is subject to the risk that these laws or regulations or the enforcement or interpretation of these laws and regulations by governmental agencies or courts can change. The failure of our promotional and compensation programs to comply with current or newly adopted regulations could negatively impact our business in a particular market or in general. 16 Return to Top Increased cost of our catalog and promotional mailings can reduce our profitability. Postal rate increases and paper and printing costs affect the cost of our catalog and promotional mailings. Future additional increases in postal rates or in paper or printing costs would reduce our profitability to the extent that we are unable to pass those increases directly to customers or offset those increases by raising selling prices or by reducing the number and size of certain catalog circulations. Climate change may pose physical risks that could harm our results of operations or affect the way we conduct our business. Several of our facilities and our suppliers’ facilities are located in areas exposed to the risk of hurricanes or tornadoes.The effect of global warming on such storms is highly uncertain.Based on an assessment of the locations of the facilities, the nature and extent of the operations conducted at such facilities, the prior history of such storms in these locations, and the likely future effect of such storms on those operations and on the Company as a whole, we do not currently expect any material adverse effect on the results of operation from such storms in the foreseeable future. Failure to comply with Section 404 of the Sarbanes-Oxley Act of 2002 might have an impact on market confidence in our reported financial information. We must continue to document, test, monitor and enhance our internal control over financial reporting in order to satisfy the requirements of Section 404 of the Sarbanes-Oxley Act of 2002. We will continue to perform the documentation and evaluations needed to comply with Section404. If during this process our management identifies one or more material weaknesses in our internal control over financial reporting, we will be unable to assert our internal control as effective. 17 Return to Top Item 1B. Unresolved Staff Comments None. Item 2.Properties The following table sets forth the location and approximate square footage of our major manufacturing and distribution facilities: Location Use Business Segment Approximate Square Feet Owned Leased Arndell Park, Australia Distribution Direct Selling — Batavia, Illinois Manufacturing and Research & Development Direct Selling — Carol Stream, Illinois Distribution Direct Selling — Cumbria, England Manufacturing and related distribution Direct Selling — Heidelberg, Germany Distribution Direct Selling — Monterrey, Mexico Distribution Direct Selling — Oshkosh, Wisconsin Distribution Catalog & Internet — Texarkana, Texas Manufacturing and related distribution Wholesale Tilburg, Netherlands Distribution Direct Selling — Our executive and administrative offices are generally located in leased space (except for certain offices located in owned space). Item 3.Legal Proceedings In August 2008, a state department of revenue proposed to assess additional corporate income taxes on the Company for fiscal years 2002 through2009. InNovember 2011,we finalized these audits with the state department of revenue covering the years ended January 31, 2002 through 2009.As a result of the settlement, payment was made and charged against the previously established reserves.No additional tax liability exists for these audits. We are involved in litigation arising in the ordinary course of business.In our opinion, existing litigation will not have a material adverse effect on our financial position, results of operations or cash flows. Item 4.Mine Safety Disclosure Not applicable 18 Return to Top PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Common Stock is traded on the New York Stock Exchange under the symbol BTH. The following table provides the closing price range for the Common Stock on the New York Stock Exchange: High Low Year Ended January 31, 2011 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Eleven Months Ended December 31, 2011 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter (2 months) Many of our shares are held in “street name” by brokers and other institutions on behalf of stockholders, and we had approximately 1,500 beneficial holders of Common Stock as of February 29, 2012. During the eleven months ending December 31, 2011 and the year ending January 31, 2011, the Board of Directors declared cash dividends as follows: Regular Dividend December 31, 2011 January 31, 2011 Second Quarter $ $ Fourth Quarter $ $ Special Dividend Fourth Quarter $ $ Our ability to pay cash dividends in the future depends upon, among other things, our ability to operate profitably and to generate significant cash flows from operations in excess of investment and financing requirements that may increase in the future to, for example, fund acquisitions, meet contractual obligations to acquire the remaining portion of ViSalus thatwe do not own or retire debt. 19 Return to Top The following table sets forth, for the equity compensation plan categories listed below, information as of December 31, 2011: Equity Compensation Plan Information Plan Category (a) Number of securities to be issued upon exercise of outstanding options, warrants and rights1 (b) Weighted-average exercise price of outstanding options, warrants and rights1 (c) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - - - Total $ 1 The information in this column excludes 142,706 restricted stock units outstanding as of December 31, 2011. The following table sets forth certain information concerning the repurchases of the Company’s Common Stock made by the Company during the two months ended December 31, 2011. Issuer Purchases of Equity Securities (1) Period (a) Total Number of Shares Purchased (b) Price Paid per Share (c) Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs (d) Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs November 1, 2011 -November 30, 2011 - - - December 1, 2011 -December 31, 2011 - - - Total - - - 1 On September 10, 1998, our Board of Directors approved a share repurchase program pursuant to which we were originally authorized to repurchase up to 250,000 shares of Common Stock in open market transactions.From June 1999 to June 2006 the Board of Directors increased the authorization under this repurchase program five times (on June 8, 1999 to increase the authorization by 250,000 shares to 500,000 shares; on March 30, 2000 to increase the authorization by 250,000 shares to 750,000 shares; on December 14, 2000 to increase the authorization by 250,000 shares to 1.0 million shares; on April 4, 2002 to increase the authorization by 500,000 shares to 1.5 million shares; and on June 7, 2006 to increase the authorization by 1.5 million shares to 3.0 million shares). On December 13, 2007, the Board of Directors authorized a new repurchase program, for 1.5 million shares, which became effective after we exhausted the authorized amount under the old repurchase program.As of December 31, 2011, we have purchased a total of 3,352,602 shares of Common Stock under the old and new repurchase programs.The repurchase programs do not have expiration dates. We intend to make further purchases under the repurchase programs from time to time. The amounts set forth in this paragraph have been adjusted to give effect to the 1-for-4 reverse stock split executed for the year ended January 31, 2009. 20 Return to Top Performance Graph The performance graph set forth below reflects the yearly change in the cumulative total stockholder return (price appreciation and reinvestment of dividends) on our Common Stock compared to the Standard and Poor’s (“S&P”) 500 Index and the S&P SmallCap 600 Index. The graph assumes the investment of $100 in Common Stock and the reinvestment of all dividends paid on such Common Stock into additional shares of Common Stock and such indexes. Since our competitors are typically not public companies or are themselves subsidiaries or divisions of public companies engaged in multiple lines of business, we believe that it is not possible to compare our performance against that of our competition. In the absence of a satisfactory peer group, we believe that it is appropriate to compare us to companies comprising S&P SmallCap 600 Index, the index we are currently tracked in by S&P. 21 Return to Top Item 6.Selected Financial Data Set forth below are selected summary consolidated financial and operating data which have been derived from our audited financial statements.The information presented below should be read in conjunction with our “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements, including the notes thereto, appearing elsewhere in this Report. The per share amounts and number of shares outstanding have been retroactively adjusted to give effect to the 1-for-4 reverse stock split of our common stock that we implemented on January 30, 2009. In December 2011, the Company changed its fiscal year-end from January 31 to December 31. In addition, the Company has eliminated the lag differences in its reporting year-ends of certain of its subsidiaries to align it with its parent and other subsidiaries. The operating results for the fiscal years ended January 31, 2010 and 2011 have been adjusted for the retrospective application of this accounting change as more fully discussed in Note 2, “Change in Accounting Principle” to the consolidated financial statements. The results for the fiscal years ended January 31, 2009 and 2008 have not been adjusted as the impact of these changes were not material. 11 Months ended December 31, Years ended January 31, (In thousands, except per share and percent data) Statement of Earnings Data: (1) (Unaudited) (As adjusted) (As adjusted) Net sales $ Gross profit Goodwill and other intangibles impairment - - - Operating profit (2) Interest expense Earnings from continuing operationsbefore income taxes and noncontrolling interest Earnings (loss) from continuing operations ) Less: Net loss attributable to noncontrolling interests ) Loss from discontinued operations (3) Net earnings (loss) attributable to Blyth, Inc. ) Basic net earnings (loss) from continuing operations $ ) $ Basic net loss from discontinued operations $ ) $ ) $ ) $ ) $ ) $ ) Basic net earnings (loss) attributable to Blyth, Inc. $ ) $ Diluted net earnings (loss) from continuing operations $ ) $ Diluted net loss from discontinued operations $ ) $ ) $ ) $ ) $ ) $ ) Diluted net earnings (loss) attributable to Blyth, Inc. $ ) $ Cash dividends declared, per share $ Basic weighted average numberof common shares outstanding Diluted weighted average numberof common shares outstanding Operating Data: Gross profit margin % Operating profit margin % Net capital expenditures $ Depreciation and amortization Balance Sheet Data: Total assets $ Total debt Total stockholders' equity (1)Statement of Earnings Data includes the results of operations for periods subsequent to the respective purchase acquisitions of As We Change, acquired in August2008, and ViSalus, acquired in October 2008, none of which individually or in the aggregate had a material effect on the Company’s results of operations. (2)Fiscal 2008 earnings include restructuring charges recorded in the Wholesale and Direct Selling segments of $24.0 million and $2.3 million, respectively. Fiscal 2009,2010 and 2011 earnings include changes in estimated restructuring charges recorded in the Direct Selling segment of $1.7 million, $0.1 million and $0.8 million, respectively. (3)In 2011, the Company sold substantially all of the net assets of Midwest-CBK and disposed of the assets and liabilities of the Boca Java business as more fully detailed in Note 5 to the Consolidated financial statements.The results of operations for these businesses have been reclassified to discontinued operations for all periods presented. 22 Return to Top Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The financial and business analysis below provides information that we believe is relevant to an assessment and understanding of our consolidated financial condition, changes in financial condition and results of operations. This financial and business analysis should be read in conjunction with our consolidated financial statements and accompanying notes to the Consolidated Financial Statements set forth in Item 8 “Financial Statements and Supplementary Data.” Overview Blyth designs and markets home fragrance products and decorative accessories, as well as weight management products, nutritional supplements and energy drinks. Our products include an extensive array of decorative and functional household products such as candles, accessories, seasonal decorations, household convenience items and personalized gifts, meal replacement shake mixes, vitamins and energy drinks, as well as products for the foodservice trade. Our products can be found throughout North America, Europe and Australia. Our financial results are reported in three segments: the Direct Selling segment, the Catalog & Internet segment and the Wholesale segment.These reportable segments are based on similarities in distribution channels, customers, operating metrics and management oversight. Our current focus is driving sales growth and profitability of our brands so we may leverage more fully our infrastructure, as well as supporting new infrastructure requirements of certain of our businesses.New product development continues to be critical to all three segments of our business.In the Direct Selling segment, monthly sales and productivity incentives are designed to attract, retain and increase the earnings opportunity of independent sales consultants and promoters.In the Catalog & Internet channel, product, merchandising and circulation strategy are designed to drive strong sales growth in smaller brands and expand the sales and customer base of our flagship brands.In the Wholesale segment, sales initiatives are targeted to large retailers, food service distributors and hotels. On December 7, 2011, our Board of Directors approved a change in our fiscal year end from January 31st to December 31st. As a result, we will report our results with an eleven month transition period ended December 31, 2011. In addition, we have eliminated the lag differences in the reporting year-ends of certain of our subsidiaries to align them with our and our other subsidiaries fiscal year end. In 2011,we sold substantially all of the net assets of Midwest-CBK and disposed of the assets and liabilities of the Boca Java business as more fully detailed in Note 5 to the consolidated financial statements.The results of operations for these businesses have been presented as discontinued operations for all periods. Recent Developments Subsequent to December 31, 2011, we completed the third phase of our acquisition of ViSalus and increased our ownership to 73.5% for approximately $22.5 million in cash and the issuance of 340,662 unregistered shares of our common stock valued at $14.6 million that may not be sold or transferred prior to January 12, 2014.Due to the restrictions on transfer, the common stock was issued at a discount to its trading price. The payments in the third closing were based upon an estimate of the 2011 EBITDA pursuant to the formula in the original purchase agreement, and will be adjusted in April 2012for thedifference between the actual 2011 EBITDA and the estimate used in the third closing. We expect to pay approximately $5.6 million in April 2012 after finaldetermination of the actual 2011 EBITDA, which would bring the total third phase acquisition cost to approximately $42.7 million. 23 Return to Top Business Acquisition In August 2008, we signed a definitive agreement to purchase ViSalus, a direct seller of weight management products, nutritional supplements and energy drinks, through a series of investments. In October 2008, we completed the initial investment and acquired a 43.6% equity interest in ViSalus for $13.0 million in cash and incurred acquisition costs of $1.0 million for a total cash acquisition cost of $14.0 million. In April 2011, we completed the second phase of the acquisition of ViSalus for approximately $2.5 million and increased its ownership to 57.5%. See Recent Developments for further information. We intend to and may be required to purchase the remaining interest in ViSalus to increase our ownership to 100%. The fourth phase and final purchase of ViSalus is conditioned upon ViSalus meeting the original purchase agreement’s 2012 operating target.We have the option, but are not required, to acquire the remaining interest in ViSalus if it does not meet this operating target.However, as of December 31, 2011, the operating target for 2012 requiring the additional purchase is anticipated to be met.If ViSalus meets its current projected 2012 EBITDA forecast, the total expected redemption cost of the fourth and final phase will be approximately $214 million to be paid in 2013. The purchase price of the additional investment is equal to a multiple of ViSalus’s EBITDA, exclusive of certain unusual items. The payment, if any, may be funded in part using existing cash balances from both domestic and international sources, expected future cash flows from operations and the issuance of common stock and may require us to obtain additional sources of external financing. Segments Within the Direct Selling segment, we design, manufacture or source, market and distribute an extensive line of products including scented candles, candle-related accessories and other fragranced products under the PartyLite® brand.PartyLite also offers gourmet foods under the Two Sisters Gourmetâ by PartyLiteâ brand name. PartyLite brand products are sold in North America, Europe and Australia.We also operate ViSalus Sciences®,which isfocused on selling meal replacement shakes, nutritional supplements, snack cookies and energy drinks. Products in this segment are sold through networks of independent sales Consultants and Promoters.ViSalus brand products are sold in North America. The Company has aggregated these two businesses to form the Direct Selling segment based upon similarities in distribution channels, customers, operating metrics and management oversight. Within the Catalog & Internet segment, we design, source and market a broad range of household convenience items, health and wellness products, holiday cards, personalized gifts, kitchen accessories, premium photo albums and frames.These products are sold directly to the consumer under the As We Change®, Easy Comforts®, Exposuresâ, Miles Kimballâ and Walter Drakeâ brands.These products are sold in North America. Within the Wholesale segment, we design, manufacture or source, market and distribute chafing fuel and tabletop lighting products and accessories for the Away From Home or foodservice trade under the Ambria®, HandyFuel® and Sterno® brands. The following table sets forth, for the periods indicated, the percentage relationship to Net Sales and the percentage increase or decrease of certain items included in our Consolidated Statements of Earnings: Percentage of Net Sales Percentage Increase (Decrease)from Prior Period 11 Monthsended Years ended 12/31/2011 12/31/2010 1/31/2011 1/31/2010 12/31/11 Compared to 12/31/10 1/31/11 Compared to 1/31/10 Net sales ) Cost of goods sold ) Gross profit ) Selling ) Administrative Operating profit ) Earnings from continuing operations ) For the eleven months ended December 31, 2011 compared to December 31, 2010 As a result of the change in fiscal year from January 31st to December 31st, results below are based on eleven month periods. However, operating results and trends are not significantly different if compared on a full comparable year basis. 24 Return to Top Net Sales Net sales increased $147.4 million, or approximately 20%, to $888.3 million for the eleven months ended December 31, 2011 from $740.9 million for the eleven months ended December 31, 2010 due to increases within the direct selling and wholesale segments. Net Sales – Direct Selling Segment Net sales in the Direct Selling segment increased $141.4 million, or 26%, to $690.2 million for the eleven months ended December 31, 2011 from $548.8 million in comparable prior year period. This increase is attributed to ViSalus’s net sales increase of $192.6 million, to $225.4 million from $32.8 million last year. This growth is a result of an increase in promoters to over 59,000 this year from over 8,000 last year, as well as increased demand for its products. PartyLite’s net sales decreased $50.3 million, to $461.9 million from $512.2 million last year. This decrease was mainly due to PartyLite’s U.S. sales decrease of 22% from the prior year due to a decline in active independent sales consultants, as well as fewer shows, resulting in less opportunity to promote our products and recruit new consultants. PartyLite’s active independent U.S. sales consultant base declined 11% on a year-over-year basis. In PartyLite’s European markets, sales decreased 4% in U.S. dollars due to lower sales in Germany, France and the UK. PartyLite’s active independent European sales consultant base decreased 4% on a year-over-year basis. PartyLite Europe represented approximately 61% of PartyLite’s worldwide net sales for the eleven months ended December 31, 2011 compared to 57% in the comparable prior year period. Net sales in the Direct Selling segment represented approximately 78% of total Blyth net sales for the eleven months ended December 31, 2011 compared to 74% in the comparable prior year period. Net Sales – Catalog & Internet Segment Net sales in the Catalog & Internet segment decreased $1.3 million, or 1%, to $137.4 million for the eleven months ended December 31, 2011 from $138.7 million for the eleven months ended December 31, 2010. This decline was due to soft sales for the Miles Kimball and Walter Drake general merchandise catalogs partly offset bya sharp increase for the Easy comforts health and wellness catalog. Net sales in the Catalog & Internet segment accounted for approximately 15% of total Blyth net sales for the eleven months ended December 31, 2011 compared to 19% in the comparable prior year period. Net Sales – Wholesale Segment Net sales in the Wholesale segment increased $7.3 million, or 14%, to $60.7 million for the eleven months ended December 31, 2011 from $53.4 million for the eleven months ended December 31, 2010.The increase in sales is primarily due to Sterno price advances instituted to offset higher commodity costs and freight surcharges. Net sales in the Wholesale segment represented approximately 7% of total Blyth net sales for both the eleven months ended December 31, 2011 and 2010. Gross Profit and Operating Expenses Blyth’s consolidated gross profit increased $104.3 million, or 24%, to $547.2 million for the eleven months ended December 31, 2011 from $442.9 million for the eleven months ended December 31, 2010. This growth was due to an increase in ViSalus’s gross profit related to higher sales volume and an increase within Sterno’s gross profit due to selling price increases to cover higher commodity costs and freight surcharges. Partially offsetting these increases was a decrease in gross profit within PartyLite due to lower sales in U.S., Canada and mature markets in Europe, as well as higher promotion and overhead costs. The gross profit margin increased to 61.6% for the eleven months ended December 31,2011 from 59.8% for the eleven months ended December 31, 2010 principally due to higher sales volume in ViSalus, which carries a higher gross margin than our other businesses. 25 Return to Top Blyth’s consolidated selling expense increased $73.4 million, or approximately 25%, to $366.8 million for the eleven months ended December 31, 2011 from $293.4 million for the eleven months ended December 31, 2010.This increase was primarily due to higher commission expense at ViSalus associated with higher sales, as well as an increase at the Miles Kimball Company reflecting higher circulation costs focused on the health and wellness products. Partially offsetting these increases was a decline at PartyLite principally due to lower sales.Selling expense as a percentage of net sales increased to 41.3% for the eleven months ended December 31, 2011 from 39.6% for the eleven months ended December 31, 2010. Blyth’s consolidated administrative expenses increased $46.4 million, or 46%, to $146.2 million for the eleven months ended December 31, 2011 from $99.8 million for the eleven months ended December 31, 2010. This increase is principally due to additional ViSalus equity incentive charges of $25.2 million, additional headcount at ViSalus and higher transaction costs associated with ViSalus’s sales growth. Also contributing to this increase were restructuring charges representing severance for administrative staff at PartyLite and costs associated with the realignment of the North American distribution center. Administrative expenses as a percentage of net sales increased to 16.5% for the eleven months ended December 31, 2011 from 13.5% for the comparable prior year period. Blyth’s consolidated operating profit decreased $15.5 million to $34.2 million for the eleven months ended December 31, 2011 from $49.7 million for the eleven months ended December 31, 2010.This decline is mainly attributable to higher equity incentive charges at ViSalus, lower sales within PartyLite, restructuring charges representing severance for the administrative staff at PartyLite and costs associated with the realignment of the PartyLite North American distribution center. Operating Profit - Direct Selling Segment Operating profit in the Direct Selling segment decreased $18.1 million, to $33.5 million for the eleven months ended December 31, 2011 from $51.6 million for the eleven months ended December 31, 2010. This decline was principally due to a decline at PartyLite resulting from the impace of lower sales, expenses related to severance for administrative staff and realignment costs for the North American distribution center. Partially offsetting this shortfall was higher operating profit at ViSalus due to significantly higher sales partly offset by significantly higher equity incentive charges. Operating Profit – Catalog & Internet Segment Operating profit in the Catalog & Internet segment increased to $2.0 million for the eleven months ended December 31, 2011 from $1.2 million for the eleven months ended December 31, 2010. This improvement was primarily due to this year’s improved operating margin within the Miles Kimball Company due to favorable gross margin from price increases and supply chain improvements, partly offset by higher circulation cost focused on health and wellness products. Operating Profit (Loss) – Wholesale Segment Operating loss in the Wholesale segment decreased $1.9 million to $1.2 million for the eleven months ended December 31, 2011 from $3.1 million for the eleven months ended December 31, 2010.Included within this segment are allocated corporate overhead expenses of $3.4 million for both December 31, 2011 and December 31, 2010.Excluding this segment’s allocated corporate overhead expenses, Operating profit is $2.2 million and $0.3 million for the eleven months ending December 31, 2011 and December 31, 2010, respectively.The increased profitis primarily the result of higher sales due to Sterno price increases which offset higher commodity costs and freight surcharges. 26 Return to Top Other Expense (Income) Interest expense decreased $0.7 million, to $5.7 million for the eleven months ended December 31, 2011 from $6.4 million in the comparable prior year period. This decline was due to lower average outstanding debt this year versus last year. Interest income increased $0.5 million, to $1.3 million for the eleven months ended December 31, 2011 from $0.8 million in the comparable prior year period, mainly due to higher average cash balances this year versus the comparable prior year period as well as higher returns obtained from short-term investments. Foreign exchange and other losses were $0.2 million for the eleven months ended December 31, 2011 compared to income of $0.1 million for the eleven months ended December 31, 2010. Income tax expense decreased $8.5 million to $8.0 million for the eleven months ended December 31, 2011 from $16.5 million in the comparable prior year period.The decrease in income tax expense was due primarily to a reduction in pretax income in the foreign jurisdictions, a $2.3 million tax benefit recorded in the current year as a result of favorable closure of audits previously accrued for, and a tax benefit of $2.3 million recorded as the result of a valuation allowance release related to a federal net operating loss carryforward. The effective tax rate was 27.1% for the eleven months ended December 31, 2011 compared to 37.3% for the comparable prior year period. Discontinued Operations The net loss from discontinued operations increased $6.0 million to $6.3 million for the eleven months ended December 31, 2011 from $0.3 million for the eleven months ended December 31, 2010. The net loss for the eleven months ended December 31, 2011 includes $2.5 million related to the loss on sale of discontinued operations as well as operating losses from the business during the period February 1, 2011 through its disposition date. Net Loss Attributable to Noncontrolling Interests The Net loss attributable to noncontrolling interests increased $0.4 million to $1.0 million for the eleven months ended December 31, 2011 from $0.6 million in the comparable prior year period. Net Earnings Attributable to Blyth, Inc. Net earnings decreased $11.9 million, to $16.2 million for the eleven months ended December 31, 2011 from $28.1 million in the comparable prior year period.The decrease is primarily attributable to the loss from discontinued operations of $6.3 million and the aforementioned increase in ViSalus’s equity incentive charges. For the year ended January 31, 2011 compared to January 31, 2010 Consolidated Net Sales Net sales decreased $55.7 million, or approximately 6.5%, to $796.6 million for the year ended January 31, 2011 from $852.3 million in the comparable prior year period.The decrease is a result of lower sales in PartyLite’s North American business as well as the impact of weaker European currencies versus the U.S. dollar. This decrease was partially offset by an increase in sales in our Wholesale segment. International sales represented approximately 51% and 50% of total sales for the years ended January 31, 2011 and 2010, respectively. Sales at ViSalus increased $25.4 million or 203% to $37.9 million for the year ended January 31, 2011 from $12.5 million in the comparable prior year period. This growth is a result of a 371% increase in promoters on a year-over-year basis. Net Sales – Direct Selling Segment Net sales in the Direct Selling segment decreased $51.2 million, or 8.1%, to $584.8 million for the year ended January 31, 2011 from $636.0 million in the comparable prior year period. PartyLite’s U.S. sales decreased 25% for the year ended January 31, 2011 compared to the prior year due to the impact of weak consumer discretionary spending and a decline in active independent sales consultants, as well as fewer shows per consultant resulting in less opportunity to promote our products and recruit new consultants. PartyLite’s active independent U.S. sales consultant base declined 17% on a year-over-year basis. 27 Return to Top In PartyLite’s European markets, sales decreased 6% in U.S. dollars for the year ended January 31, 2011 compared to the prior year. On a local currency basis, sales decreased approximately 1% principally due to lower sales in Germany, the Nordic region and the United Kingdom partly offset by increased sales in Switzerland and Austria. PartyLite Europe sales decline is partly attributed to the weakened economy within the European Union and poor weather conditions at year end. However, PartyLite’s active independent European sales consultant base increased 4% on a year-over-year basis. PartyLite Europe represented approximately 58% and 54% of PartyLite’s worldwide net sales for the year ended January 31, 2011 and 2010, respectively. PartyLite Canada reported a 9% decrease in sales for the year ended January 31, 2011 compared to the prior year in U.S. dollars, or a 16% decline on a local currency basis driven primarily by the same factors as PartyLite U.S.PartyLite Canada’s active independent sales consultant base declined 6% on a year-over-year basis. Sales at ViSalus increased $25.4 million or 203% to $37.9 million for the year ended January 31, 2011 from $12.5 million in the comparable prior year period. This growth is a result of a 371% increase in promoters on a year-over-year basis. Net sales in the Direct Selling segment represented approximately 74% of total Blyth net sales for the year ended January 31, 2011 compared to 75% in the comparable prior year period. Net Sales – Catalog & Internet Segment Net sales in the Catalog & Internet segment decreased $3.1 million, or 2.0%, to $154.2 million for the year ended January 31, 2011 from $157.3 million in the comparable prior year period. This decline was due to planned catalog circulation reductions within Miles Kimball, particularly in the Walter Drake, Exposures and Home Marketplace catalogs in an effort to reduce selling costs while reaching more targeted buyers. Net sales in the Catalog & Internet segment represented approximately 19% of total Blyth net sales for the year ended January 31, 2011 compared to 18% in the comparable prior year period. Net Sales – Wholesale Segment Net sales in the Wholesale segment decreased $1.3 million, or 2.2%, to $57.7 million for the year ended January 31, 2011 from $59.0 million in the comparable prior year period.This decrease in sales was due to a decline in the food service business which felt the impact of weak demand due to higher customer discounts and incentives. Net sales in the Wholesale segment represented approximately 7% of total Blyth net sales for the years ended January 31, 2011 and 2010. Consolidated Gross Profit and Operating Expenses Blyth’s consolidated gross profit decreased $21.6 million, or 4.4%, to $474.0 million for the year ended January 31, 2011 from $495.6 million in the comparable prior year. The decrease in gross profit is primarily attributable to the 7% decrease in sales and higher commodity costs partly offset by lower operating expenses. The gross profit margin increased to 59.5% in January 31, 2011 from 58.1% in the comparable prior year principally due to the sharp increase in sales for ViSalus, which carries a higher gross margin than our other businesses, lower product costs and price increases at the Miles Kimball Company, partially offset by higher commodity costs across all business units. Blyth’s consolidated selling expense decreased $23.3 million, or approximately 6.9%, to $316.1 million for the year ended January 31, 2011 from $339.4 million in the comparable prior year.This decrease in selling expense, which includes commission and promotional expenses, is largely due to its variable nature with sales, which decreased 7% versus the prior year.Selling expense as a percentage of net sales decreased slightly to 39.7%for the year endedJanuary 31, 2011 from 39.8% in the comparable prior year. This decline is primarily due to efficiencies gained at Miles Kimball resulting from selected circulation reductions offset in part with higher selling expenses at ViSalus resulting from higher sales. 28 Return to Top Blyth’s consolidated administrative expenses increased $7.6 million, or 7.6%, to $108.2 million for the year ended January 31, 2011 from $100.6 million in the comparable prior year. The increase in expense is principally due to the additional equity compensation expense of $1.7 million associated with ViSalus’s improved operating performance andhigher administrative costs to support ViSalus’s sales growth. In addition, for the year ended January 31, 2010 administrative expenses included a $1.9 million non-recurring gain resulting from the settlement of the Miles Kimball Company pension plan. Administrative expense as a percentage of net sales increased to 13.6%for the year endedJanuary 31, 2011 from 11.8% in the comparable prior year. For the year ended January 31, 2010, impairment charges of $16.5 million for goodwill and other intangibles were recognized in the Direct Selling segment. ViSalus experienced a substantial decline in revenues and operating margins compared to its forecasts. This shortfall in revenues and profit was primarily attributable to decreased consumer spending due to changes in the business environment and a higher than anticipated attrition rate in its distributor base. As a result, the goodwill and intangibles in the Direct Selling segment were determined to be impaired. Blyth’s consolidated operating profit increased $10.7 million to $49.7 million for the year ended January 31, 2011 from $39.0 million in the comparable prior year.The increase is primarily due to the goodwill and other intangibles impairment recorded in January 2010 of $16.5 million, improved operating results within ViSalusand cost savings in cost of goods sold and selling expenses as previously mentioned. This was offset by the impact of a 12% decrease in sales at PartyLite Worldwide and higher administrative expenses as previously noted. Operating Profit - Direct Selling Segment Operating profit in the Direct Selling segment increased $8.6 million, to $51.0 million for the year ended January 31, 2011 from $42.4 million in the comparable prior year. This increase is primarily due to the non-recurring $16.5 million goodwill and other intangible impairment related to ViSalus recorded in January 2010 and this year’s improved operating results within ViSalus, partially offset by PartyLite’s lower operating profit resulting from lower sales. OperatingProfit (Loss)– Catalog & Internet Segment Operating profit in the Catalog & Internet segment improved $6.0 million to $2.2 for the year ended January 31, 2011 from an operating loss of $3.8 million in the comparable prior year. This improvement is primarily due to this year’s improved operating margin within the Miles Kimball Company due to favorable gross margin, lower product costs, price increases and decreased operating expenses as a result of planned catalog circulation reductions. This was partly offset by the recording of a non-recurring gain of $1.9 million on the settlement of the Miles Kimball Company pension plan recorded in the year ended January 31, 2010. Operating Profit (Loss)– Wholesale Segment Operating loss in the Wholesale segment increased $4.1 million to $3.6 million for the year ended January 31, 2011 from an operating profit of $0.5 million in the comparable prior year.Included within this segment are allocated corporate overhead expenses of $3.6 million for both January 31, 2011 and January 31, 2010.Excluding this segment’s allocated corporate overhead expenses, Operating profit is $0.1 million and $4.1 million for the years ending January 31, 2011 and January 31, 2010, respectively.This decline was mainly due to lower operating profit at Sterno resulting from lower sales and sharply higher commodity costs. Other Expense (Income) Interest expense decreased $0.5 million, to $7.2 million for the year ended January 31, 2011 from $7.7 million in the comparable prior year primarily due to the payment of the matured 7.90% Senior Notes in October 2009 partially offset by higher interest expense at ViSalus. Interest income decreased $0.2 million, to $0.9 million for the year ended January 31, 2011 from $1.1 million in the comparable prior year, principally due to lower interest rates earned on invested cash during the year ended January 31, 2011. 29 Return to Top Foreign exchange and other losses were $1.1 million for the year ended January 31, 2011 compared to $0.9 million in the comparable prior year. The losses recorded in the current and prior year include an impairment on auction rate securities of $1.3 million and $0.9 million respectively. The loss recorded in 2011 of $1.3 million represents the difference between the auction rate security par value of $10.0 million and its liquidated value of $8.7 million. Also included within Foreign exchange and other in 2011 was a $0.6 million loss due to the impairment of an investment held by the Company’s ViSalus subsidiary. Income tax expense increased $5.7 million to $14.7 million in fiscal 2011 from $9.0 million in fiscal 2010.The increase in income tax expense was due primarily to a reduction in pretax losses in the United States and a $9.1 million tax benefit recorded in the prior year for the favorable closure of audits previously accrued partially offset by the tax impact of the non-deductible portion of goodwill and other intangible impairments and impairments of investments for which a partial tax benefit was recorded. The effective tax rate was 34.8% in fiscal 2011 compared to 28.6% in fiscal 2010. The net loss from discontinued operations for the year ended January 31, 2011 was $1.4 million compared to $6.8 million in the comparable prior year period. This increase of $5.4 million is mainly due to a decrease in operating expenses. The Net loss attributable to noncontrolling interests for the year ended January 31, 2011 was $0.5 million compared to $1.3 million for the comparable prior year period. This improvement is a result of the increase in ViSalus’s operating performance. The Net earnings attributable to Blyth, Inc. were $26.6 million for the year ended January 31, 2011 compared to $17.0 million in the comparable prior year period. The improvement is primarily attributable to the $16.5 million goodwill and intangibles impairment recorded in the prior year and improved operating results at Miles Kimball and ViSalus, partially offset by lower operating profits at PartyLite and Sterno. Seasonality Historically, our operating cash flow for the first nine months of the fiscal year shows little if any positive cash flow due to requirements for meeting working capital needs for inventory purchases and the extension of credit through the holiday season. Our fourth quarter, however, historically generates a surplus of cash resulting from a large concentration of our business occurring during the holiday season. Liquidity and Capital Resources Cash and cash equivalents decreased $2.7 million to $200.6 million at December 31, 2011 from $203.3 million at January 31, 2011. Cash held in foreign locations was approximately $73 million and $80 million as of December 31, 2011 and January 31, 2011, respectively. We had no short term borrowings outstanding as of December 31, 2011 and January 31, 2011 or at anytime during the past year. We typically generate positive cash flow from operations due to favorable gross margins and the variable nature of selling expenses, which constitute a significant percentage of operating expenses. We generated $36.9 million in cash from continuing operations for the eleven months ended December 31, 2011 compared to $39.9 million for the year ended January 31, 2011. Cash from continuing operations reflects our working capital requirements due to inventories, accounts receivable and prepaid expense balances. Included in earnings for the eleven months ended December 31, 2011 were non-cash charges for depreciation and amortization, and stock-based compensation of $10.7 million and $1.5 million, respectively. Due to the seasonal nature of our businesses we generally do not have significant positive cash flow from operations until our fourth quarter. Our working capital needs are the highest in late summer prior to the start of the holiday season. If demand for our products falls short of expectations, we could be required to maintain higher inventory balances than forecasted which could negatively impact our liquidity. 30 Return to Top Net cash used in investing activities was $0.1 million for the eleven months ended December 31, 2011, compared to $0.3 million for the year ended January 31, 2011. The primary decrease of cash was due to $39.4 million of purchases of short term investments, capital expenditures of $6.3 million, and $2.5 million for the ViSalus investment. This decrease was partially offset by the proceeds from the sale of Midwest-CBK of $31.2 million and the sale of our auction rate securities of $8.7 million. We have grown in part through acquisitions and, as part of this growth strategy, we expect to continue from time to time in the ordinary course of business to evaluate and pursue acquisition opportunities as appropriate. Net cash used in financing activities for the eleven months ended December 31, 2011 was $27.6 million compared to $39.7 million for the year ended January 31, 2011. The current year included the reduction of our long-term debt and capital lease obligations by $11.1 million, compared to long-term debt and capital lease payments of $0.7 million in the prior year. For the eleven months ended December 31, 2011, we purchased treasury stock of $2.2 million and paid dividends of $14.0 million compared to $20.6 million and $18.8 million in the prior year, respectively. We will continue to monitor carefully our cash position, and will only make additional repurchases of outstanding debt or treasury shares and pay dividends when we have sufficient cash surpluses available to do so. A significant portion of our operations is outside of the United States. A significant downturn in our business in our international markets would adversely impact our ability to generate operating cash flows. Operating cash flows would also be negatively impacted if we experienced difficulties in the recruitment, retention and our ability to maintain the productivity of our independent consultants and promoters. Management’s key areas of focus have included stabilizing the consultant base within PartyLite through training and promotional incentives, which has had several continuous years of decline in the United States and Canada. While we are making efforts to stabilize and increase the number of active independent sales consultants, it may be difficult to do so in the current economic climate due to reduced consumer discretionary spending. If our U.S. and Canadaianconsultant count continues to decline it will have a negative impact on our liquidity and financial results. We anticipate total capital spending of approximately $18.0 million for fiscal 2012. A major influence on the forecasted expenditures is our investment in the growth of the ViSalus and PartyLite operations as well as investments in information technology systems. Information on debt maturities is presented in Note 12 to the Consolidated Financial Statements. On October 21, 2008, we acquired a 43.6% interest in ViSalus for $13.0 million and incurred acquisition costs of $1.0 million for a total cash acquisition cost of $14.0 million. On April 15, 2011, we completed the second phase of our acquisition of ViSalus for $2.5 million increasing our ownership to 57.5%. Subsequent to December 31, 2011, we completed the third phase of our acquisition of ViSalus and increased our ownership to 73.5% for approximately $22.5 million in cash and the issuance of 340,662 unregistered shares of our common stock valued at $14.6 million that may not be sold or transferred prior to January 12, 2014.Due to the restrictions on transfer, the common stock was issued at a discount to its trading price. The payments in the third closing were based upon an estimate of the 2011 EBITDA pursuant to the formula in the original purchase agreement, and will be adjusted in April 2012for thedifference between the actual 2011 EBITDA and the estimate used in the third closing. We expect to pay approximately $5.6 million in April 2012 after finaldetermination of the actual 2011 EBITDA, which would bring the total third phase acquisition cost to approximately $42.7 million. We intend to and may be required to purchase the remaining interest in ViSalus to increase our ownership to 100%. The fourth phase and final purchase of ViSalus is conditioned upon ViSalus meeting the original purchase agreement’s 2012 operating target.We have the option, but are not required, to acquire the remaining interest in ViSalus if it does not meet this operating target.However, as of December 31, 2011, the operating target for 2012 requiring the additional purchase is anticipated to be met.If ViSalus meets its current projected 2012 EBITDA forecast, the total expected redemption cost of the fourth and final phase will be approximately $214 million to be paid in 2013. The purchase price of the additional investment is equal to a multiple of ViSalus’s EBITDA, exclusive of certain unusual items. The payment, if any, may be funded in part using existing cash balances from both domestic and international sources, expected future cash flows from operations and the issuance of common stock and may require us to obtain additional sources of external financing. 31 Return to Top On October 20, 2003, the Company issued $100.0 million 5.50% Senior Notes due on November 1, 2013 at a discount of approximately $0.2 million, which is being amortized over the life of the notes.For the eleven months ended December 31, 2011, the Company repurchased $7.1 million of these notes for $7.3 million, resulting in $92.9 million outstanding. Such notes contain among other provisions, restrictions on liens on principal property or stock issued to collateralize debt.As of December 31, 2011, the Company was in compliance with such provisions.Interest is payable semi-annually in arrears on May 1 and November 1. The notes may be redeemed in whole or in part at any time at a specified redemption price.The proceeds of the debt issuance was used for general corporate purposes. The current status of the United States and global credit and equity markets have made it difficult for many businesses to obtain financing on acceptable terms.If these conditions continue or worsen, our cost of borrowing may increase and it may be more difficult to obtain financing for our businesses. Obtaining a new credit facility will more than likely require higher interest costs and may require our providing security to guarantee such borrowings.Alternatively, we may not be able to obtain unfunded borrowings, which may require us to seek other forms of financing, such as term debt, at higher interest rates and additional expense. A portion of our cash and cash equivalents are held by our international subsidiaries in foreign banks, and as such may be subject to foreign taxes, unfavorable exchange rate fluctuations and other factors limiting our ability to repatriate funds to the United States. In addition, if economic conditions decline, we may be subject to future impairments of our assets, including accounts receivable, inventories, property, plant and equipment, investments, deferred tax assets, goodwill and other intangibles, if the valuation of these assets or businesses decline. As of December 31, 2011, we had $2.0 million available under an uncommitted facility issued by a bank, to be used for letters of credit through January 31, 2012.As of December 31, 2011, no amount was outstanding under this facility. As of December 31, 2011, we had $1.8 million in standby letters of credit outstanding that are fully collateralized through a certificate of deposit funded by us. As of December 31, 2011 and January 31, 2011, Miles Kimball had approximately $6.7 million and $7.2 million, respectively, of long-term debt outstanding under a real estate mortgage note payable which matures June 1, 2020.Under the terms of the note, payments of principal and interest are required monthly at a fixed interest rate of 7.89%. The estimated fair value of our $99.9 million and $110.8 million total long-term debt (including Capital leases) at December 31, 2011 and January 31, 2011 was approximately $102.0 million and $110.1 million, respectively.The fair value of the liability is determined using the fair value of our notes when traded as an asset in an inactive market and is based on current interest rates, relative credit risk and time to maturity. 32 Return to Top The following table summarizes the maturity dates of our contractual obligations as of December 31, 2011: Payments Due by Period Contractual Obligations (In thousands) Total Less than1 year 1 - 3 Years 3 - 5 Years More than 5 Years Long-Term Debt(1) $ Capital Leases(2) 98 - - Interest(3) Purchase Obligations(4) - - Operating Leases Purchase Price Redemption Obligation(5) - - Unrecognized Tax Benefits(6) - Total Contractual Obligations $ (1)Long-term debt includes 5.5% Senior Notes due November 1, 2013, and a mortgage note payable maturing June 1, 2020 (See Note 12to the Consolidated Financial Statements). (2) Amounts represent future lease payments, excluding interest, due on four capital leases, which end between fiscal 2012 and fiscal 2014 (See Note 14 to the Consolidated Financial Statements). (3)Interest expense on long-term debt is comprised of $10.1 million relating to Senior Notes,$2.5 million in mortgage interest, and approximately $34 thousand of interest relating to future capital lease obligations. (4)Purchase obligations consist primarily of open purchase orders for inventory. (5) Redemption obligation is based upon expected 2012 operating performance. Refer to Note 4. (6)We are not able to reasonably estimate the timing of the potential future payments on unrecognized tax benefits of$2.9 million. (See Note 15 to the Consolidated Financial Statements). On December 13, 2007, our Board of Directors authorized a new stock repurchase program for 1,500,000 shares, in addition to 3,000,000 shares authorized under the previous plan. The new stock repurchase program became effective after we exhausted the authorized amount under the old repurchase program.We repurchased approximately 35,000 shares for the year ended December 31, 2011. As of December 31, 2011, the cumulative total shares purchased under the new and old program was 3,352,602, at a total cost of approximately $251.6 million. The acquired shares are held as common stock in treasury at cost. During the eleven months ended December 31, 2011, we paid $14.0 million in dividends, compared to $18.8 million for the year ended January 31, 2011. Our ability to pay cash dividends in the future is dependent upon, among other things, our ability to operate profitably and to generate significant cash flows from operations in excess of investment and financing requirements that may increase in the future, for example, to fund new acquisitions or retire debt. As we normally do, we will review our dividend policy prior to our next dividend payment (historically we have paid dividends in May and November, although we will reconsider the payment dates in light of the change in our fiscal year end), and may adjust the rate of our semi-annual dividend if necessary. We do not maintain any off-balance sheet arrangements, transactions, obligations or other relationships with unconsolidated entities that would be expected to a have a material current or future effect upon our financial statements. We utilize derivatives for operational purposes (i.e. foreign exchange forward contracts). Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.On an ongoing basis, we evaluate our estimates, including those related to bad debts, sales adjustments, inventories, income taxes, restructuring and impairments, contingencies and litigation.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. 33 Return to Top Note 1 to the Consolidated Financial Statements includes a summary of the significant accounting policies and methods used in the preparation of our consolidated financial statements. The following are our critical accounting policies and methods. Revenue Recognition Revenues consist of sales to customers, net of returns and allowances.We recognize revenue upon delivery, when both title and risk of loss are transferred to the customer. We present revenues net of any taxes collected from customers and remitted to government authorities. Generally, our sales are based on fixed prices from published price lists.We record estimated reductions to revenue for customer programs, which may include special pricing agreements for specific customers, volume incentives and other promotions.Should market conditions decline, we may increase customer incentives with respect to future sales.We also record reductions to revenue based primarily on historical experience, for estimated customer returns and chargebacks that may arise as a result of shipping errors, product damage in transit or for other reasons that can only become known subsequent to recognizing the revenue.If the amount of actual customer returns and chargebacks were to increase significantly from the estimated amount, revisions to the estimated allowance would be required.In some instances, we receive payment in advance of product delivery.Such advance payments occur primarily in our direct selling and direct marketing channels and are recorded as deferred revenue in Accrued expenses in the Consolidated Balance Sheets.Upon delivery of product for which advance payment has been made, the related deferred revenue is reversed and recorded as revenue. We establish an allowance for doubtful accounts for trade and note receivables.The allowance is determined based on our evaluation of specific customers’ ability to pay, aging of receivables, historical experience and the current economic environment. While we believe we have appropriately considered known or expected outcomes, our customers’ ability to pay their obligations, including those to us, could be adversely affected by declining retail sales resulting from such factors as contraction in the economy or a general decline in consumer spending. The sales price for our products sold is fixed prior to the time of shipment to the customer.Customers do not have the right to return product, except for rights to return that we believe are typical of our industry for such reasons as damaged goods, shipping errors or similar occurrences. We are not required to repurchase products from our customers, nor do we have any regular practice of doing so. If product sales by our Wholesale segment’s customers should fall significantly below expectations, such customers’ financial condition could be adversely affected, increasing the risk of not collecting receivables and, possibly, resulting in additional bad debt charges.We do not make any sales under consignment or similar arrangements. Inventory valuation Inventories are valued at the lower of cost or market.Cost is determined by the first-in, first-out method.We write down our inventory for estimated obsolete, excess and unmarketable inventory by an amount equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand, market conditions, customer planograms and sales forecasts.If market acceptance of our existing products or the successful introduction of new products should significantly decrease, additional inventory write-downs could be required.Potential additional inventory write-downs could result from unanticipated additional quantities of obsolete finished goods and raw materials, and/or from lower disposition values offered by the parties who normally purchase surplus inventories. 34 Return to Top Restructuring and impairment charges on long-lived assets In response to changing market conditions and competition, our management regularly updates our business model and market strategies, including the evaluation of facilities, personnel and products. Future adverse changes in economic and market conditions could result in additional organizational changes and possibly additional restructuring and impairment charges. Historically, we have reviewed long-lived assets, including property, plant and equipment and other intangibles with definite lives for impairment whenever events or changes in circumstances indicated that the carrying amount of such an asset might not be recoverable.Management determines whether there has been an impairment on long-lived assets held for use in the business by comparing anticipated undiscounted future cash flow from the use and eventual disposition of the asset or asset group to the carrying value of the asset.For assets whose aggregate undiscounted cash flows are less than its carrying value, the assets are considered potentially impaired and actual impairments, if any, would be determined to the extent the assets carrying value exceeds its aggregate fair value. Long-lived assets that meet the definition of held for sale are valued at the lower of carrying amount or net realizable value. Assets or asset groups are determined at the lowest level possible for which identifiable cash flows are largely independent of the cash flows of other assets and liabilities. Goodwill and other indefinite lived intangibles We had approximately $10.8 million and $10.9 million of goodwill and other indefinite lived intangibles, as of December 31, 2011 and January 31, 2011, respectively.Goodwill is subject to an assessment for impairment using a two-step fair value-based test and other intangibles are also subject to impairment reviews, which are performed at least annually or more frequently if events or circumstances indicate that goodwill or other indefinite lived intangibles might be impaired. We perform our annual assessment of impairment as of January 31, or as deemed necessary. For goodwill, the first step is to identify whether a potential impairment exists. This first step compares the fair value of a reporting unit to its carrying amount, including goodwill.Fair value for each of our reporting units is estimated utilizing a combination of valuation techniques, namely the discounted cash flow methodology and the market multiple methodology. The fair value of the reporting units is derived using a combination of the outcome of the two valuation techniques described above and depends in part on whether the market multiple methodology has sufficient similar transactions occurring in a recent timeframe.The discounted cash flow methodology assumes the fair value of an asset can be estimated by the economic benefit or net cash flows the asset will generate over the life of the asset, discounted to its present value. The discounting process uses a rate of return that accounts for both the time value of money and the investment risk factors. The market multiple methodology estimates fair value based on what other participants in the market have recently paid for reasonably similar assets. Adjustments are made to compensate for differences between the reasonably similar assets and the assets being valued. If the fair value of the reporting unit exceeds the carrying value, no further analysis is necessary. If the carrying amount of the reporting unit exceeds its fair value, the second step is performed. The second step compares the carrying amount of the goodwill to the estimated fair value of the goodwill. If fair value is less than the carrying amount, an impairment loss is reported as a reduction to goodwill and a charge to operating expense. Our assumptions in the discounted cash flow methodology used to support recoverability include the reporting unit’s five year business outlook. The business outlook is a five year projection of the business unit’s financial performance.The business outlook includes the cash expected to be generated from the reporting unit based on certain assumptions for revenue growth, capital spending and profit margins. This serves as the basis for the discounted cash flow model in determining fair value. Additionally, the discount rate utilized in the cash flow model values the reporting unit to its net present value taking into consideration the time value of money, other investment risk factors and the terminal value of the business. For the terminal value, we used a multiple of earnings before income taxes, depreciation and amortization (“EBITDA”) multiplied by a certain factor for which an independent third party would pay for a similar business in an arms length transaction.In determining this factor we used information that was available for similar transactions executed in the marketplace. The multiple of EBITDA used contemplates, among other things, the expected revenue growth of the business, which in turn would require the use of a higher EBITDA multiple if revenue were expected to grow at a higher rate than normal.The following circumstances could impact our cash flow and cause further impairments to reported goodwill: · unexpected increase in competition resulting in lower prices or lower volumes, · entry of new products into the marketplace from competitors, · lack of acceptance of our new products into the marketplace, · loss of a key employee or customer, · significantly higher raw material costs, and · economic downturn · other micro/macroeconomic factors. 35 Return to Top Goodwill Direct Selling Segment In the second quarter of the year ended January 31, 2010, ViSalus revised downward its revenues forecast as a result of lower demand for its product reflecting lower consumer spending attributed to the domestic economic recession and a higher than anticipated attrition rate in its promoter base. These factors together required management to focus its efforts on stabilizing its promoter base and curtailing its international expansion plans. Accordingly, management reduced its current year and long-term forecasts in response to the weakening demand for its products. The impairment analysis performed indicated that the goodwill in ViSalus was fully impaired, as its fair value was less than its carrying value, including goodwill. Accordingly, we recorded a non-cash pre-tax goodwill impairment charge of $13.2 million. The December 31, 2011 impairment assessment of the remaining $2.3 million of the goodwill within the PartyLite reporting unit indicates that it is fully recoverable. Significant assumptions If actual revenue growth, profit margins, costs and capital spending should differ significantly from the assumptions included in our business outlook used in the cash flow models, the reporting unit’s fair value could fall significantly below expectations and additional impairment charges could be required to write down goodwill to its fair value and, if necessary, other long lived-assets could be subject to a similar fair value test and possible impairment. Long-lived assets represent primarily fixed assets and other long-term assets excluding goodwill and other intangibles. There are two main assumptions that are used for the discounted cash flow analysis: first, the discount rate and second the terminal multiple. This discount rate is used to value the gross cash flows expected to be derived from the business to its net present value. The discount rate uses a rate of return to account for the time value of money and an investment risk factor. For the terminal multiple, we used EBITDA multiplied by a factor for which an independent third party would pay for a similar business in an arm’s length transaction.In determining this factor we used information that was available for similar transactions executed in the marketplace. The multiple of EBITDA used contemplates, among other things, the expected revenue growth of the business which in turn would require the use of a higher EBITDA multiple if revenue were expected to grow at a higher rate than normal. A change in the discount rate is often used by management to alter or temper the discounted cash flow model if there is a higher degree of risk that the business outlook objectives might not be achieved. These risks are often based upon the business units past performance, competition, confidence in the business unit management, position in the marketplace, acceptance of new products in the marketplace and other macro and microeconomic factors surrounding the business. If management believes there is additional risk associated with the business outlook it will adjust the discount rate and terminal value accordingly. The terminal value is generally a multiple of EBITDA and is discounted to its net present value using the discount rate. Capital expenditures are included and are consistent with the historical business trend plus any known significant expenditures. 36 Return to Top Trade Names and Trademarks Our trade name and trademark intangible assets relate to our acquisitions of Miles Kimball and Walter Drake (reported in the Catalog & Internet segment) and our acquisition of a controlling interest in ViSalus in October 2008 (reported in the Direct Selling segment). We had approximately $8.5 million and $8.6 million in trade names and trademarks as of December 31, 2011 and January 31, 2011, respectively. We perform our annual assessment of impairment for indefinite-lived intangible assets as of January 31, or upon the occurrence of a triggering event.We use the relief from royalty method to estimate the fair value for indefinite-lived intangible assets. The underlying concept of the relief from royalty method is that the inherent economic value of intangibles is directly related to the timing of future cash flows associated with the intangible asset. Similar to the income approach or discounted cash flow methodology used to determine the fair value of goodwill, the fair value of indefinite-lived intangible assets is equal to the present value of after-tax cash flows associated with the intangible asset based on an applicable royalty rate. The royalty rate is determined by using existing market comparables for royalty agreements using an intellectual property data base. The arms-length agreements generally support a rate that is a percentage of direct sales. This approach is based on the premise that the free cash flow is a more valid criterion for measuring value than “book” or accounting profits. During the second quarter of the year ended January 31, 2010, we performed impairment assessments due to adverse economic conditions currently experienced due to the continued decrease in consumer spending and a higher than expected promoter attrition rate. We determined that the recorded values of trade names, trademarks and customer relationships within ViSalus, in the Direct Selling segment, were impaired. As a result of these impairment analysis performed, the intangible assets were determined to be impaired, as their fair value was less than their carrying value. Accordingly, we recorded a non-cash pre-tax impairment charge of $3.1 million related to the trade names and trademarks and $0.2 million related to customer relationships. During the year ended January 31, 2011, the Exposure’s brand in the Miles Kimball business, within the Catalog & Internet segment, experienced substantial declines in revenues when compared to forecasts and prior years. The Company believes this shortfall in revenue was primarily attributable to decreased consumer spending and adverse economic conditions. As a result of the impairment analysis performed, the indefinite-lived trade name in this brand was determined to be partially impaired, as the fair value of this brand was less than its carrying value. Accordingly, the Company recorded a non-cash pre-tax impairment charge of $0.3 million, resulting in carrying value as of January 31, 2011 of $1.4 million. As of December 31, 2011, we performed our annual impairment analysis on the trade names and trademarks of the Catalog & Internet and ViSalus assets. The three primary assumptions used in the relief from royalty method are the discount rate, the perpetuity growth rate and the royalty rate. This discount rate is used to value the expected net cash flows to be derived from the royalty to its net present value. The discount rate uses a rate of return to account for the time value of money and an investment risk factor. The perpetuity growth rate estimates the businesses sustainable long-term growth rate. The royalty rate is based upon past royalty performance as well as the expected royalty growth rate using both macro and microeconomic factors surrounding the business. A change in the discount rate is often used by management to risk adjust the discounted cash flow analysis if there is a higher degree of risk that the estimated cash flows from the indefinite-lived intangible asset may not be fully achieved. These risks are often based upon the business units’ past performance, competition, position in the marketplace, acceptance of new products in the marketplace and other macro and microeconomic factors surrounding the business. If, however, actual cash flows should fall significantly below expectations, this could result in an impairment of our indefinite-lived intangible assets. If the discount rate had increased by 0.5% and royalty rate had decreased by 0.25%, the estimated fair value of the trade names and trademarks within the Catalog & Internet segment would have decreased by $1.8 million to $6.5 million. This decrease would have required us to take an additional impairment charge of $0.9 million to write-down our indefinite lived intangibles to its estimated fair value. Conversely, if the discount rate had decreased by 0.5% and the royalty rate had increased by 0.25%, the estimated fair value of the trade names and trademarks within the Catalog and Internet segment would have increased by $1.9 million, resulting in no impairment charge. There would have been no impact in the recorded value of the ViSalus trade names and trademarks within the Direct Selling segment, if the same changes in discount and royalty rate assumptions had occurred as the value would have exceeded its recorded value by $29.8 million and $48.3 million, respectively. 37 Return to Top Equity Incentive Compensation Expense Our ViSalus subsidiary has recorded equity incentive compensation expense related to certain equity rights of unit holders that allow the settlement of these awards through a future cash payment. As a result, these awards are classified as a liability and are subject to fair value measurement in accordance with ASC section 718 on “Stock Compensation”. The Company has recorded an expense of $27.1 million and $1.9 million in Administrative and Other expense for the eleven months ended December 31, 2011 and the year ended January 31, 2011, respectively.Additional expense (or expense reduction) may be recorded in future periods for increases (or decreases) in the fair value of these awards. The fair value of these awards is based on ViSalus’s future operating performance and may change significantly if ViSalus’s sales forecasts and operating profits exceed or fallshort of projections. Accounting for income taxes In preparing our Consolidated Financial Statements, we are required to estimate our actual current tax exposure (state, federal and foreign), together with assessing permanent and temporary differences resulting from differing bases and treatment of items for tax and accounting purposes, such as the carrying value of intangibles, deductibility of expenses, depreciation of property and equipment, and valuation of inventories. Temporary differences result in deferred tax assets and liabilities, which are included within our Consolidated Balance Sheets. We also must assess the likelihood that our deferred tax assets will be recovered from future taxable income. Actual results could differ from this assessment if sufficient taxable income is not generated in future periods. To the extent we determine the need to establish a valuation allowance or change the allowance in a period, we would include this as an expense within the tax provision in the accompanying Consolidated Statements of Earnings (Loss). Management periodically estimates our probable tax obligations using historical experience in tax jurisdictions and informed judgments. There are inherent uncertainties related to the interpretation of tax regulations in the jurisdictions in which we transact business. The judgments and estimates made at a point in time may change based on the outcome of tax audits, as well as changes to or further interpretations of regulations. If such changes take place, there is a risk that the tax rate may increase or decrease in any period. Amounts accrued for the tax uncertainties, primarily recorded in long-term liabilities, total $2.9million and $12.2million at December31, 2011 and January 31, 2011, respectively. Accruals relate to tax issues for U.S. federal, domestic state, and taxation of foreign earnings. Blyth’s historical policy has been to consider its unremitted foreign earnings as not indefinitely invested except for amounts deemed required for working capital and expansion needs and as such provide deferred income tax expense on these undistributed earnings.The Company periodically reassesses whether the non-US subsidiaries will invest their undistributed earnings indefinitely. As of December31, 2011, we determined that $212.5million of cumulative undistributed foreign earnings were not reinvested indefinitely by our non-U.S. subsidiaries. During the eleven months ended December 31, 2011 and fiscal 2011, we repatriated $70 million and $16 million respectively.Of the current year change, $8.5 million was recorded as a benefitin the currentperid. In November 2011, the Company settled certain issues with a state department of revenue covering fiscal years 2002 through 2009, as more fully discussed in Note 16.Due to the various jurisdictions in which the Company files tax returns and the uncertainty regarding the timing of the settlement of tax audits, it is possible that there could be other significant changes in the amount of unrecognized tax benefits in the year December 31, 2012 but the amount cannot be estimated. Forward-looking and Cautionary Statements Certain statements contained in this report may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These statements involve a number of risks, uncertainties and other factors that could cause actual results to differ materially, as discussed more fully elsewhere in this report and in our previous filings with the Securities and Exchange Commission. 38 Return to Top Item 7A.Quantitative and Qualitative Disclosures About Market Risk Market Risk We have operations outside of the United States and sell our products worldwide.Our activities expose us to a variety of market risks, including the effects of changes in interest rates, foreign currency exchange rates and commodity prices. These financial exposures are actively monitored and, where considered appropriate, managed by us. We enter into contracts, with the intention of limiting these risks, with only those counterparties that we deem to be creditworthy, and also in order to mitigate our non-performance risk. International sales represented 48% of total sales of the Company for the eleven months ended December 31, 2011. Investment Risk We are subject to investment risks on our investments due to market volatility.As of December 31, 2011, we held $15.0 million of short-termbond mutual funds and $2.9 millionin preferred stock investments primarily in utility companies, which have been adjusted to fair value based on current market data. Foreign Currency Risk We use foreign exchange forward contracts to hedge the impact of foreign currency fluctuations on foreign denominated inventory purchases, net assets of our foreign operations, intercompany payables and certain foreign denominated loans. We do not hold or issue derivative financial instruments for trading purposes. The Company has hedged the net assets of certain of its foreign operations through foreign currency forward contracts. The realized and unrealized gains/losses on these hedges are recorded within AOCI until the investment is sold or disposed of. The net after-tax gain related to the derivative net investment hedges in Accumulated other comprehensive income (“AOCI”) as of December 31, 2011 and January 31, 2011 was $5.6 million. We have designated our foreign currency forward contracts related to certain foreign denominated loans and intercompany payables as fair value hedges.The gains or losses on the fair value hedges are recognized into earnings and generally offset the transaction gains or losses in the foreign denominated loans that they are intended to hedge. We have designated forward exchange contracts on forecasted intercompany inventory purchases and future purchase commitments as cash flow hedges and as long as the hedge remains effective and the underlying transaction remains probable, the effective portion of the changes in the fair value of these contracts will be recorded in AOCI until earnings are affected by the variability of the cash flows being hedged. Upon settlement of each commitment, the underlying forward contract is closed and the corresponding gain or loss is transferred from AOCI and is included in the measurement of the cost of the acquired asset upon sale.If a hedging instrument is sold or terminated prior to maturity, gains and losses are deferred in AOCI until the hedged item is settled.However, if the hedged item is probable of not occurring, the resultant gain or loss on the terminated hedge is recognized into earnings immediately.The net after-tax unrealized gain included inAOCI at December 31, 2011 for cash flow hedges is $0.4 million and is expected to be transferred into earnings within the next twelve months upon settlement of the underlying commitment. The net after-tax loss included inAOCI at January 31, 2011 for cash flow hedges was $0.1 million. For consolidated financial statement presentation, net cash flows from such hedges are classified in the categories of the Consolidated Statement of Cash Flows with the items being hedged. The following table provides information about our foreign exchange forward contracts accounted for as cash flow hedges as of December 31, 2011: (In thousands, except average contract rate) US Dollar Notional Amount Average Contract Rate Unrealized Gain Euro $ $ $ The foreign exchange contracts outstanding have maturity dates through September 2012. 39 Return to Top Item 8.Financial Statements and Supplementary Data Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of Blyth, Inc. We have audited the accompanying consolidated balance sheets of Blyth, Inc. and Subsidiaries (“the Company”) as of December 31, 2011 and January 31, 2011, and the related consolidated statements of earnings, stockholders' equity, and cash flows for the eleven month period ended December 31, 2011 and the years ended January 31, 2011 and 2010. Our audits also included the financial statement schedule listed at Item 15(a)(2).These financial statements and schedule are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company at December 31, 2011 and January 31, 2011, and the consolidated results of their operations and their cash flows for the eleven month period ended December 31, 2011 and the years ended January 31, 2011 and 2010, in conformity with U.S. generally accepted accounting principles. Also, in our opinion, the related financial statement schedule, when considered in relation to the basic financial statements taken as a whole, presents fairly in all material respects the information set forth therein. As discussed in Note2 to the consolidated financial statements, the Company has elected to eliminate the financial reporting lag for its calendar year reporting subsidiaries to align with the Company’s fiscal year-end. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company's internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 14, 2012 expressed an unqualified opinion thereon. /s/ Ernst & Young LLP Stamford, Connecticut March 14, 2012 40 Return to Top BLYTH, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share and per share data) December 31, 2011 January 31, 2011 (As adjusted) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowance for doubtful receivables$490 and $681, respectively Inventories Prepaid assets Deferred income taxes Other current assets Current assets of discontinued operations - Total current assets Property, plant and equipment, at cost: Land and buildings Leasehold improvements Machinery and equipment Office furniture, data processing equipment and software Construction in progress Less accumulated depreciation Other assets: Investments Goodwill Other intangible assets, net of accumulated amortization of $14,009 and $13,338, respectively Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued expenses Income taxes payable Current liabilities of discontinued operations - Total current liabilities Deferred income taxes Long-term debt, less current maturities Other liabilities Commitments and contingencies - - Redeemable noncontrolling interest - Stockholders' equity: Preferred stock - authorized 10,000,000 shares of $0.01 par value; no shares issued - - Common stock - authorized 50,000,000 shares of $0.02 par value; issued 12,820,742 shares and 12,791,515 shares, respectively Additional contributed capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost, 4,602,170 shares and 4,561,014 shares, respectively ) ) Total stockholders' equity Noncontrolling interest ) Totalequity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 41 Return to Top BLYTH, INC. AND SUBSIDIARIES Consolidated Statements of Earnings For the eleven months ended For the years ended (In thousands, except per share data) December 31, 2011 January 31,2011 January 31, 2010 (As adjusted) (As adjusted) Net sales $ $ $ Cost of goods sold Gross profit Selling Administrative and other expense Goodwill and other intangibles impairment - - Total operating expense Operating profit Other expense (income): Interest expense Interest income ) ) ) Foreign exchange and other, net Total other expense Earnings from continuing operations before income taxes and noncontrolling interest Income tax expense Earnings from continuing operations Loss from discontinued operations, net of income tax benefit of $1,804, $258 and $2,903, respectively ) ) ) Loss on sale of discontinued operations, net of income tax benefit of $1,324 ) - - Net earnings Less: Net loss attributable to noncontrolling interests ) ) ) Net earnings attributable to Blyth, Inc. $ $ $ Basic earnings per share: Net earnings from continuing operations $ $ $ Net loss from discontinued operations ) ) ) Net earnings attributable to Blyth, Inc. $ $ $ Weighted average number of shares outstanding Diluted earnings per share: Net earnings from continuing operations $ $ $ Net loss from discontinued operations ) ) ) Net earnings attributable to Blyth, Inc. $ $ $ Weighted average number of shares outstanding Cash dividend declared per share $ $ $ The accompanying notes are an integral part of these financial statements. 42 Return to Top BLYTH, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders' Equity (As adjusted) Blyth, Inc.'s Stockholders (In thousands) Common Stock Additional Contributed Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Noncontrolling Interest Total Equity Redeemable Noncontrolling Interest Comprehensive Income (Loss) Balance at January 31, 2009 $ )
